Exhibit 10.1

 

EXECUTION VERSION

 

PLEDGE AND SECURITY AGREEMENT

 

THIS PLEDGE AND SECURITY AGREEMENT (this “Agreement”) is made as of December 15,
2011, by A.M. CASTLE & CO., a corporation organized under the laws of the State
of Maryland (the “Company”) and the subsidiaries of the Company listed on the
signature pages hereof as grantors (collectively, together with the Company, the
“Grantors” and each one a “Grantor”), whose principal place of business and
chief executive office (as those terms are used in the Uniform Commercial Code
of the State of New York (the “New York UCC”)) are set forth beneath the
corresponding signature for each such Grantor on the signature pages hereto, in
favor of U.S. BANK NATIONAL ASSOCIATION, not in its individual capacity but as
collateral agent (in such capacity “Collateral Agent”), for the benefit of the
Secured Parties, as hereinafter defined.  The Grantors hereby agree with
Collateral Agent as follows:

 

1.             Definitions.

 

(a)           Except as specifically defined in this Agreement, (i) capitalized
terms used but not defined in this Agreement that are defined in the Indenture
shall have their respective meanings ascribed to them in the Indenture, and the
principles of construction and interpretation provided in Section 1.04 of the
Indenture shall be incorporated herein by reference and (ii) all terms used
herein and defined in the New York UCC, including the terms accessions, account
debtor, certificated security, chattel paper, clearing corporation, commercial
tort claim, deposit account, document, electronic chattel paper, equipment,
financial asset, fixtures, goods, inventory, instrument, investment property,
letter-of-credit rights, payment intangibles, proceeds, securities accounts,
securities intermediary, security, security entitlement, software, supporting
obligations, tangible chattel paper and uncertificated security, shall have the
meaning given therein unless otherwise defined herein or unless the context
provides otherwise.

 

(b)           As used in this Agreement, the following terms shall have the
meanings indicated below:

 

“Accounts” shall mean and include as to each Grantor, all of such Grantor’s
“accounts” as defined in the UCC, whether now owned or hereafter acquired
including, without limitation all present and future rights of such Grantor to
payment of a monetary obligation, whether or not earned by performance, which is
not evidenced by chattel paper or an instrument, (i) for property that has been
or is to be sold, leased, licensed, assigned, or otherwise disposed of, (ii) for
services rendered or to be rendered, (iii) for a secondary obligation incurred
or to be incurred, or (iv) arising out of the use of a credit or charge card or
information contained on or for use with any such card.

 

“Capital Stock” shall mean, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated) of such
Person’s capital stock or partnership, limited liability company or other equity
interests at any time outstanding, and any and all rights, warrants or options
exchangeable for or convertible into such capital stock or other interests (but
excluding any debt security that is exchangeable for or convertible into such

 

--------------------------------------------------------------------------------


 

capital stock or other equity interests and/or cash based on the value of such
capital stock or other equity interest).

 

“Collateral” shall mean all tangible and intangible property of each Grantor,
all personal and real property of each Grantor, all movable and immovable
property of each Grantor, in each case whether now owned or hereafter acquired
and wherever located, including, but not limited to, the following of each
Grantor:

 

(a)                                  all Accounts and other Receivables;

 

(b)                                 all certificated and uncertificated
securities;

 

(c)                                  all chattel paper, including electronic
chattel paper;

 

(d)                                 all Computer Hardware and Software and all
rights with respect thereto, including, any and all licenses, options,
warranties, service contracts, program services, test rights, maintenance
rights, supporting information, improvement rights, renewal rights and
indemnifications, and any substitutions, replacements, additions or model
conversions of any of the foregoing;

 

(e)                                  all Contract Rights;

 

(f)                                    all commercial tort claims, (including,
without limitation any commercial tort claims from time to time described on
Schedule 3 (as such Schedule 3 may from time to time be updated));

 

(g)                                 all deposit accounts;

 

(h)                                 all documents;

 

(i)                                     all financial assets;

 

(j)                                     all General Intangibles, including
payment intangibles and software;

 

(k)                                  all goods (including all Equipment and
Inventory), and all embedded software, accessions, additions, attachments,
improvements, substitutions and replacements thereto and therefor;

 

(l)                                     all instruments;

 

(m)                               all Intellectual Property;

 

(n)                                 all Investment Property;

 

(o)                                 all of the Capital Stock issued by each
Grantor (other than the Company) and each of their Subsidiaries including,
without limitation, any shares, membership interests, Partnership Interests,
Limited Liability Company

 

2

--------------------------------------------------------------------------------


 

Interests or other equity interests set forth on Schedule 1 hereto (the “Pledged
Interests”);

 

(p)                                 all leasehold interests;

 

(q)                                 all cash, cash equivalents or other money;

 

(r)                                    all letter of credit rights;

 

(s)                                  all security entitlements;

 

(t)                                    all supporting obligations;

 

(u)                                 all of each Grantor’s right, title and
interest in and to (i) all of its respective goods and other property including,
but not limited to, all merchandise returned or rejected by customers, relating
to or securing any of the Receivables; (ii) all of each Grantor’s rights as a
consignor, a consignee, an unpaid vendor, mechanic, artisan, or other lienor,
including stoppage in transit, setoff, compensation, detinue, replevin,
reclamation and repurchase; (iii) all supporting obligations and all additional
amounts due to any Grantor from any customer relating to the Receivables;
(iv) all other property of any kind whatsoever of each Grantor, including, but
not limited to, warranty claims, relating to any goods; (v) all of each
Grantor’s Contract Rights, rights of payment which have been earned under a
Contract Right, letter of credit rights (whether or not the letter of credit is
evidenced by a writing), instruments (including promissory notes), documents,
chattel paper (whether tangible or electronic), warehouse receipts, deposit
accounts, money and securities; (vi) if and when obtained by any Grantor, all
real, immovable, movable and personal property of third parties in which such
Grantor has been granted a Lien; and (vii) any other goods, movable or personal
property or real or immovable property of any kind or description, wherever
located, now or hereafter owned or acquired by any Grantor; and

 

(v)                                 all books, records, writings, data bases,
information and other property relating to, used or useful in connection with,
or evidencing, embodying, incorporating or referring to any of the foregoing,
and all proceeds, products, offspring, rents, issues, profits and returns of and
from any of the foregoing;

 

provided, however, that, no Excluded Assets shall be included in Collateral.

 

“Collateral Agreements” means, collectively, the Intercreditor Agreement, this
Agreement, each Mortgage and any other agreement, document or instrument
pursuant to which a Lien is granted by a Guarantor to secure any Indenture
Obligations or under which rights or remedies with respect to any such Lien are
governed, in each case, as the same may be in force from time to time.

 

3

--------------------------------------------------------------------------------


 

“Computer Hardware and Software” shall mean all of each Grantor’s rights
(including rights as licensee and lessee) with respect to (a) computer and other
electronic data processing hardware, including all integrated computer systems,
central processing units, memory units, display terminals, printers, computer
elements, card readers, tape drives, hard and soft disk drives, cables,
electrical supply hardware, generators, power equalizers, accessories,
peripheral devices and other related computer hardware; (b) all software and all
software programs designed for use on the computers and electronic data
processing hardware described in clause (a) above, including all operating
system software, utilities and application programs in whatsoever form (source
code and object code in magnetic tape, disk or hard copy format or any other
listings whatsoever); (c) any firmware associated with any of the foregoing; and
(d) any documentation for hardware, software and firmware described in clauses
(a), (b) and (c) above, including flow charts, logic diagrams, manuals,
specifications, training materials, charts and pseudo codes.

 

“Contract Right” shall mean any right of each Grantor to payment under a
contract for the sale or lease of goods or the rendering of services, which
right is at the time not yet earned by performance.

 

“Contracts” shall mean all contracts between any Grantor and one or more
additional parties (including any licensing agreements and any partnership
agreements, joint venture agreements and limited liability company agreements).

 

“Copyrights” shall mean all of each Grantor’s now existing or hereafter acquired
right, title, and interest in and to all of such Grantor’s copyrights, rights to
any works of authorship or other copyrightable subject material and all
applications for registration, registrations and recordings relating to the
foregoing as may at any time be filed in the United States Copyright Office, the
Canadian Intellectual Property Office or in any similar office or agency in the
United States of America or Canada, any State or Province thereof, any political
subdivision thereof or in any other country, together with all rights and
privileges arising under applicable law with respect to such Grantor’s use of
any copyrights and all reissues, divisions, continuations and renewals thereof.

 

“Customer” shall mean and include the account debtor with respect to any
Receivable and/or the prospective purchaser of goods, services or both with
respect to any contract or Contract Right, and/or any party who enters into or
proposes to enter into any contract or other arrangement with any Grantor,
pursuant to which such Grantor is to deliver any personal property or perform
any services.

 

“Domain Names” shall mean all Internet domain names and associated uniform
resource locator addresses.

 

“Equipment” shall mean and include as to each Grantor, all of such Grantor’s,
whether now owned or hereafter acquired and wherever located equipment,

 

4

--------------------------------------------------------------------------------


 

machinery, apparatus, motor vehicles, fittings, furniture, furnishings,
fixtures, parts, accessories, and all other goods (other than Inventory) and all
replacements and substitutions therefor or accessions thereto.

 

“Excluded Assets”

 

(1)                                  the Voting Stock of any direct Foreign
Subsidiary of the Company or a Guarantor in excess of 65% of all of the
outstanding Voting Stock of such Foreign Subsidiary;

 

(2)                                  rights under any contracts, leases or other
instruments that contain a valid and enforceable prohibition on assignment of
such rights (other than to the extent that any such prohibition would be
rendered ineffective pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the UCC
of any relevant jurisdiction or any other applicable law or principles of
equity), but only for so long as such prohibition exists and is effective and
valid;

 

(3)                                  property and assets owned by the Company or
any Guarantor that are the subject of Permitted Liens described in clause (7) of
the definition thereof for so long as such Permitted Liens are in effect and the
Indebtedness secured thereby constitutes Permitted Debt described in clause
(4) of the definition thereof and the agreements or instruments evidencing or
governing such Indebtedness otherwise prohibits any other Liens thereon, but
only for so long as such prohibition exists and is effective and valid;

 

(4)                                  (i)  deposit and securities accounts the
balance of which consists exclusively of (a) withheld income taxes and federal,
state or local employment taxes in such amounts as are required to be paid to
the Internal Revenue Service or state or local government agencies within the
following two months with respect to employees of the Company or any of the
Guarantors, and (b) amounts required to be paid over to an employee benefit plan
pursuant to DOL Reg. Sec. 2510.3-102 on behalf of or for the benefit of
employees of the Company or any Guarantor, and (ii) all segregated deposit
accounts constituting (and the balance of which consists solely of funds set
aside in connection with) tax accounts and trust accounts;

 

(5)                                  motor vehicles or other equipment covered
by certificates of title or ownership to the extent that a security interest
cannot be perfected solely by filing a UCC-1 financing statement (or similar
instrument);

 

(6)                                  intent-to-use trademark applications prior
to the filing of a ‘‘statement of use’’ with respect thereto, to the extent and
for so long as creation by the Company or a Guarantor of a security interest
therein would result in the abandonment, invalidation or unenforceability
thereof;

 

(7)                                  any Capital Stock of the Company’s
Subsidiaries to the extent that the pledge of such Capital Stock results in the
Company being required to file

 

5

--------------------------------------------------------------------------------


 

separate financial statements of such Subsidiary with the SEC, but only to the
extent necessary for the Company not to be subject to such requirement and only
for so long as such requirement is in existence; provided that neither the
Company nor any of its Subsidiaries shall take any action in the form of a
reorganization, merger or other restructuring a principal purpose of which is to
provide for the release of the Lien on any securities pursuant to this clause;

 

(8)                                  real property owned by the Company or any
of the Guarantors that has a Fair Market Value not exceeding $1,500,000 either
individually or in the aggregate and any real property leased by the Company or
any Guarantor (other than any Existing Specified Leased Property); and

 

(9)                                  proceeds and products from any and all of
the foregoing excluded collateral described in clauses (1) through (8), unless
such proceeds or products would otherwise constitute Collateral securing the
Notes;

 

provided, that notwithstanding anything to the contrary, to the extent that the
Company or a Guarantor grants a Lien on any asset or right described in clause
(1) through (9) above (other than clause (7)) to secure Obligations under the
Senior Credit Facility, such asset or right shall not constitute an “Excluded
Asset.”

 

“General Intangibles” shall mean and include as to each Grantor all of such
Grantor’s general intangibles (as such term is defined in the UCC), whether now
owned or hereafter acquired including, without limitation, all payment
intangibles, choses in action, commercial tort claims, causes of action,
corporate or other business records, inventions, designs, patents, patent
applications, equipment formulations, manufacturing procedures, quality control
procedures, trademarks, service marks, trade secrets, goodwill, copyrights,
design rights, registrations, licenses, franchises, customer lists, tax refunds,
tax refund claims, computer programs and computer software, all claims under
guaranties, Liens or other security held by or granted to such Grantor to secure
payment of any of the Receivables by a Customer, all rights of indemnification
and all other intangible property of every kind and nature (other than
Receivables).

 

“Indenture” means the Indenture dated as of December 15, 2011, by and among the
Company, the other Grantors party thereto, the Trustee and the Collateral Agent,
as amended, supplemented or otherwise modified from time to time.

 

“Indenture Documents” means the Notes, the Indenture, the Guarantees and the
Collateral Agreements.

 

“Indenture Obligations” means all Obligations in respect of the Notes or arising
under the other Indenture Documents.

 

“Intellectual Property” shall mean, as to each Grantor, such Grantor’s now owned
and hereafter arising or acquired:  patents, patent rights, patent applications,

 

6

--------------------------------------------------------------------------------


 

copyrights, works which are the subject matter of copyrights, copyright
applications, copyright registrations, trademarks, service marks, trade names,
trade styles, trademark and service mark applications and designs, and licenses
and rights to use any of the foregoing and all applications, registrations and
recordings relating to any of the foregoing as may be filed in the United States
Copyright Office, the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof, any political
subdivision thereof or in any other country or jurisdiction, together with all
rights and privileges arising under applicable law with respect to any Grantor’s
use of any of the foregoing; all extensions, renewals, reissues, divisions,
continuations, and continuations-in-part of any of the foregoing; all rights to
sue for past, present and future infringement of any of the foregoing;
inventions, trade secrets, formulae, processes, compounds, drawings, designs,
blueprints, surveys, reports, manuals, and operating standards; goodwill
(including any goodwill associated with any trademark or service mark, or the
license of any trademark or service mark); customer and other lists in whatever
form maintained; trade secret rights, copyright rights, rights in works of
authorship, domain names and domain name registrations; software and contract
rights relating to computer software programs, in whatever form created or
maintained.

 

“Intellectual Property Rights” shall mean all Copyrights, Marks, and Patents, as
well as any right, title, and interest in or to trade secrets and Domain Names.

 

“Intercreditor Agreement” means the Intercreditor Agreement between the Senior
Credit Facility Agent and the Collateral Agent, dated as of the date hereof and
acknowledged by the Grantors, as the same may be amended, supplemented or
modified from time to time.

 

“Inventory” shall mean and include as to each Grantor, all of such Grantor’s now
owned or hereafter acquired inventory (as such term is defined in the UCC),
goods, merchandise and other personal property, wherever located, to be
furnished under any contract of service or held for sale or lease, all raw
materials, work in process, finished goods and materials and supplies of any
kind, nature or description which are or might be used or consumed in such
Grantor’s or  business or used in selling or furnishing such goods, merchandise
and other personal property, all other inventory of such Grantor, and all
documents of title or other documents representing them.

 

“Investment Property” shall mean any “investment property” as such term is
defined in Section 9-102 of the UCC now owned or hereafter acquired by any
Grantor, wherever located, including (a) all securities, whether certificated or
uncertificated, including stocks, bonds, interests in limited liability
companies, partnership interests, treasuries, certificates of deposit, and
mutual fund shares; (b) all securities entitlements of any Grantor, including
the rights of any Grantor to any securities account and the financial assets
held by a securities intermediary in such securities account and any free credit
balance or other money owing by any securities intermediary with respect to that
account; (c) all securities accounts

 

7

--------------------------------------------------------------------------------


 

of any Grantor; (d) all commodity contracts of any Grantor; and (e) all
commodity accounts held by any Grantor.

 

“Limited Liability Company Interests” shall mean the entire limited liability
company membership interest at any time owned by any Grantor in any limited
liability company.

 

“Marks” shall mean all of each Grantor’s now existing or hereafter acquired
right, title, and interest in and to all of such Grantor’s trademarks,
tradenames, trade styles, trade dress, service marks and other protectable
indicia of origin and all applications for registration, registrations and
recordings relating to the foregoing as may at any time be filed in the United
States Patent and Trademark Office, the Canadian Intellectual Property Office or
in any similar office or agency in the United States of America or Canada, any
State or Province thereof, any political subdivision thereof or in any other
country, together with all rights and privileges arising under applicable law
with respect to such Grantor’s use of any trademarks, tradenames, trade styles
and service marks, and all reissues, extensions, continuation and renewals
thereof.

 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
financial condition, operations, assets, or business of the Company and its
Subsidiaries, taken as a whole, (b) the ability of the Company and the other
Grantors, taken as a whole, to perform their material obligations under the
Indenture Documents, (c) the value of any material portion of the Collateral, or
the Collateral Agent’s Liens (on behalf of itself and the Secured Parties) on
material Collateral or the priority of such Liens, or (d) the Collateral Agent’s
ability to realize on a material portion of the Collateral or enforce the terms
of this Agreement or the Indenture Documents.

 

“Mortgage” shall mean each of the mortgages, deeds of trust, leasehold
mortgages, leasehold deeds of trust, collateral assignments of leases or other
real estate security documents delivered by any Grantor to Collateral Agent on
behalf of itself and Holders with respect to the Real Property.

 

“New York UCC” is defined in the preamble hereto.

 

“Organizational Information” is defined in Section 3(h).

 

“Partnership Interest” shall mean the entire general partnership interest or
limited partnership interest at any time owned by any Grantor in any general
partnership or limited partnership.

 

“Patents” shall mean any patent, and any divisions, continuations (including,
but not limited to, continuations-in-parts) and improvements thereof, as well as
any application for a patent now or hereafter.

 

8

--------------------------------------------------------------------------------


 

“Pledged Company” means, each Person listed on Schedule 1 hereto as a “Pledged
Company”, together with each other Person, all or a portion of whose Capital
Stock, is acquired or otherwise owned by Grantor after the Issue Date.

 

“Pledged Interests” is defined in clause (o) of the definition of “Collateral”.

 

“PPSA” shall mean the Personal Property Security Act (Ontario), the Personal
Property Security Act (Manitoba), the Civil Code of Quebec or any other
applicable Canadian federal or provincial statute pertaining to the granting,
perfecting, priority or ranking of security interests, liens, hypothecs on
personal property, and any successor statutes, together with any regulations
thereunder, in each case as in effect from time to time.  References to sections
of the PPSA shall be construed to also refer to any successor sections.

 

“Real Property” shall mean all of each Grantor’s right, title and interest in
and to its owned and leased premises.

 

“Receivables” shall mean and include, as to each Grantor, all of such Grantor’s
Accounts, Contract Rights, instruments (including promissory notes and
instruments evidencing indebtedness owed to Grantors by their Affiliates),
documents, chattel paper (whether tangible or electronic), general intangibles
relating to Accounts, drafts and acceptances, and all other forms of obligations
owing to such Grantor arising out of or in connection with the sale, lease or
other disposition of Inventory or the rendition of services, all guarantees and
other security therefor, whether secured or unsecured, now existing or hereafter
created, and whether or not specifically sold or assigned to Collateral Agent
hereunder.

 

“Secured Party” shall refer to each of the Holders, the Trustee and the
Collateral Agent.

 

“Security Agreement Joinder” means a Pledge and Security Agreement Joinder,
substantially in the form of the attached Annex E, executed and delivered to the
Collateral Agent by a Subsidiary for the purpose of adding an additional Grantor
as a party to this Agreement.

 

“Termination Date” shall mean the earliest to occur of the date on which (a) all
Indenture Obligations have been paid in full in cash; (b) the Company exercises
its legal defeasance option or covenant defeasance option described in Article 8
of the Indenture; and (c) the satisfaction and discharge of the Indenture occurs
in accordance with Article 8 thereof.

 

“Trustee” shall refer to U.S. Bank National Association, in its capacity as
indenture trustee under the Indenture.

 

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the relevant jurisdiction.

 

9

--------------------------------------------------------------------------------


 

2.             Security Interest.

 

(a)           Granting Clause.  In consideration of and as collateral security
for the prompt full and complete payment and performance when due of the
Indenture Obligations now existing or hereafter arising, each Grantor, for value
received, does hereby assign, mortgage, pledge and hypothecate to Collateral
Agent, for the benefit of the Secured Parties, and does hereby grant to
Collateral Agent, for the ratable benefit of the Secured Parties, an absolute,
unconditional and continuing security interest in all of such Grantor’s
Collateral.

 

(b)           Voting, etc.  Until the occurrence and continuance of an Event of
Default, each Grantor shall be entitled to vote any and all of the Capital
Stock; provided, however, that no vote shall be cast or any action taken by such
Grantor with respect to any Capital Stock which would materially violate or be
materially inconsistent with any of the terms of this Agreement, the Indenture,
any other Indenture Document, or which would have the effect of materially
impairing the security interest of Collateral Agent or which would authorize or
effect actions prohibited under the terms of the Indenture or any Indenture
Document; and provided further, that the foregoing proviso shall not apply to
Capital Stock described in clause (1) of the definition of Excluded Assets.  All
such rights of such Grantor to vote any Capital Stock (not subject to the
provisos in the preceding sentence) shall cease upon the occurrence and during
the continuance of an Event of Default; provided, however, that upon the cure or
waiver of such Event of Default, any rights of Collateral Agent to vote any and
all of the Capital Stock shall cease and all such rights of such Grantor to vote
any and all of the Capital Stock shall resume.

 

(c)           Payments and Other Distributions.  Until the occurrence and
continuance of an Event of Default, all cash, dividends or distributions payable
in respect of the Capital Stock (to the extent such payments shall be permitted
pursuant to the terms and provisions of the Indenture or the Intercreditor
Agreement) shall be paid to the applicable Grantor; provided, however, that upon
the occurrence and during the continuance of an Event of Default, all cash
dividends or distributions payable in respect of the Capital Stock shall be paid
to Collateral Agent as security for the Indenture Obligations; provided, further
that upon the cure or waiver of such Event of Default, all cash dividends or
distributions payable in respect of the Capital Stock shall be paid to such
Grantor.  The Collateral Agent shall be entitled to receive directly, and to
retain as part of the Capital Stock:

 

(i)            all other or additional securities or Investment Property, or
rights to subscribe for or purchase any of the foregoing, or property (other
than cash) paid or distributed by way of dividend in respect of the Capital
Stock; and

 

(ii)           all other or additional securities, Investment Property or
property (including cash) paid or distributed in respect of the Capital Stock by
way of split, spin-off, split-up, reclassification, combination of shares or
similar rearrangement.

 

If at any time any Grantor shall obtain or possess any Capital Stock, such
Grantor shall be deemed to hold such Capital Stock in trust for Collateral Agent
for the benefit of Collateral Agent and the other Secured Parties, and such
Grantor shall promptly surrender and deliver such Capital Stock to Collateral
Agent; provided, that the foregoing shall not apply to Capital Stock described
in clause (1) of the definition of Excluded Assets.

 

10

--------------------------------------------------------------------------------


 

3.             Representations, Warranties and Agreements.  In addition to any
representations and warranties of any Grantor set forth in the Indenture
Documents, which are incorporated herein by this reference, each Grantor hereby
represents and warrants the following to Collateral Agent:

 

(a)           Authority.  The execution, delivery and performance of this
Agreement and all of the other Indenture Documents to which such Grantor is a
party have been duly authorized by all necessary action of such Grantor.

 

(b)           Accuracy of Information.  As of the Issue Date, the exact legal
name of such Grantor is correctly shown on the signature pages hereof.

 

(c)           Enforceability.  This Agreement and the other Indenture Documents
to which such Grantor is a party constitute legal, valid and binding obligations
of such Grantor, enforceable in accordance with their respective terms, except
as limited by bankruptcy, insolvency or similar laws of general application
relating to the enforcement of creditors’ rights and except to the extent
specific remedies may generally be limited by equitable principles.

 

(d)           Ownership and Liens.

 

(i)            At the time the Collateral becomes subject to Collateral Agent’s
Lien, each Grantor shall be the sole owner of and fully authorized and able to
sell, transfer, pledge and/or grant a Lien (subject to Permitted Liens) in each
and every item of its respective Collateral to Collateral Agent; and, except for
Permitted Liens, the Collateral shall be free and clear of all Liens and
encumbrances whatsoever;

 

(ii)           All of the Pledged Interests (including, without limitation, the
Pledged Interests indicated on Schedule 1) have been (to the extent such
concepts are relevant with respect to such Pledged Interests) duly authorized
and validly issued, are fully paid and non-assessable and other than in
connection with a disposition permitted pursuant to the Indenture, there are no
options to purchase or similar rights.  As of the Issue Date, or, with respect
to any additional Grantor, such other date such Grantor becomes a party hereto,
except as set forth on Schedule 1 hereto, such Grantor owns 100% of the issued
and outstanding shares of capital stock or membership, partnership, limited
liability company or other equity interests of each of the direct Subsidiaries
of such Grantor, and the Pledged Interests constitute or will constitute the
percentage of the issued and outstanding Capital Stock of such Pledged Companies
of Grantor identified on Schedule 1 hereto;

 

(iii)          With respect to all Collateral of Grantor whereby or with respect
to which the Collateral Agent may obtain “control” thereof within the meaning of
Section 8-106 of the UCC or under any provision of the UCC as the same may be
amended or supplemented from time to time, or under the laws of any relevant

 

11

--------------------------------------------------------------------------------


 

State, Grantor shall take all actions as may be necessary so that “control” of
such Collateral is obtained and at all times held by the Collateral Agent; and

 

(iv)          Each Grantor represents, warrants, covenants and agrees that as of
the Issue Date (a) the certificated Pledged Interests listed on Schedule 1 are
the only equity interests owned by such Grantor which are certificated; and
(b) the uncertificated Pledged Interests listed on Schedule 1 are the only
equity interests of any domestic subsidiary owned by such Grantor which are
uncertificated.

 

(e)           Capital Stock.

 

(i)            As of the Issue Date, all of the issued and outstanding shares of
Capital Stock, membership interests, Limited Liability Company Interests,
Partnership Interests, or other similar equity interests, as applicable, of such
Grantor have been duly authorized and validly issued, are fully paid and
nonassessable and were not issued in violation of, and are not subject to, any
preemptive or similar rights.  As of the Issue Date, all of the outstanding
shares of Capital Stock, membership interests, Limited Liability Company
Interests, Partnership Interests, or other similar equity interests of its
Subsidiaries are owned directly or indirectly by the Company, free and clear of
all Liens other than (A) Permitted Liens, (B) those imposed by the Securities
Act, the rules and regulations of the SEC and the securities or “Blue Sky” laws
of certain U.S. state or non-U.S. jurisdictions and (C) those set forth in the
corporate organizational documents of the relevant entities.  As of the Issue
Date, no issuer of Capital Stock is party to any agreement granting “control”
(as defined in Section 8-106 of the UCC) of such Grantor’s Capital Stock to any
third party, except as permitted pursuant to the Indenture Documents.  As of the
Issue Date, all such Capital Stock is held by such Grantor directly and not
through any securities intermediary.

 

(ii)           All Capital Stock of each Grantor is, as of the Issue Date, and
shall be at all times during the term of this Agreement, freely transferrable
without restriction or limitation, except as limited (A) by the terms of this
Agreement, (B) in agreements relating to liens permitted under the definition of
Permitted Liens in the Indenture) and (C) by foreign laws in connection with the
pledge of Capital Stock of issuers organized under the laws of a jurisdiction
outside of the United States.

 

(iii)          As of the Issue Date, there are no outstanding options, warrants,
convertible securities or other rights, contingent or absolute, to acquire the
Capital Stock and no Capital Stock is subject to any shareholder, voting trust
or similar agreement.  No consent of any Person is necessary or desirable in
connection with the creation or perfection of the security interest in any
Capital Stock or the exercise by Collateral Agent of the voting or other rights
and remedies in respect thereof provided for in this Agreement, except as may be
required in connection with (A) any disposition by laws affecting the offering
and sale of securities generally or (B) the Capital Stock of issuers organized
under the laws of a jurisdiction outside the United States.

 

12

--------------------------------------------------------------------------------


 

(f)            No Conflicts or Consents.  Neither the ownership or intended use
of the Collateral by any Grantor, nor the grant of the security interest by each
Grantor to Collateral Agent herein, will (i) materially conflict with any
provision of (A) any material federal, state or local law, statute, rule or
regulation, (B) any material provision of the organizational documents of any of
the Grantors, or (C) any material agreement, judgment, license, order or permit
applicable to or binding upon any of the Grantors, or (ii) result in or require
the creation of any lien, charge or encumbrance upon any of the Collateral
except as may be contemplated or permitted in the Indenture Documents.  Except
as expressly contemplated in the Indenture Documents, no consent, approval,
authorization or order of, and no notice to or filing with, any court,
governmental authority or other Person is required in connection with the grant
by each Grantor of the security interest herein or the exercise by Collateral
Agent of its rights and remedies hereunder, other than (x) those previously or
contemporaneously obtained or received, (y) as may be required in connection
with any disposition by laws affecting the offering and sale of securities
generally or (z) as may be required in connection with the Capital Stock of
issuers organized under the laws of a jurisdiction outside the United States.

 

(g)           Security Interest.  This Agreement creates a legal, valid and
binding security interest in favor of Collateral Agent in the Collateral
securing the Indenture Obligations.

 

(h)           Location/Identity.  As of the Issue Date, each Grantor’s principal
place of business and chief executive office (as those terms are used in the New
York UCC), is located at the address set forth on Schedule 2 hereto.  Each
Grantor’s organizational structure and state of organization (the
“Organizational Information”), as of the Issue Date, are as set forth on
Schedule 2 hereto.

 

4.             Covenants.  In addition to all covenants and agreements of each
Grantor set forth in the Indenture Documents, which are incorporated herein by
this reference, the Grantors will comply with the covenants contained in this
Section 4 at all times during the period of time this Agreement is effective
unless Collateral Agent shall otherwise consent in writing.

 

(a)           Inspection and Further Identification of Collateral.  Grantors
will keep adequate records concerning the Collateral and will permit Collateral
Agent and all representatives and agents appointed by Collateral Agent to
inspect, at the Company’s expense and upon reasonable prior notice to the
Grantors (and unless an Event of Default is continuing, not more than once per
calendar year), any of the Collateral and the books, records, audits,
correspondence and all other documents relating to the Collateral at any time
during normal business hours, to make and take away photocopies, photographs and
printouts thereof and to write down and record any such information.  Each
Grantor will furnish to Collateral Agent from time to time statements and
schedules further identifying and describing the Collateral as Collateral Agent
or any other Secured Party may reasonably request, all in reasonable detail.

 

(b)           Payment of Taxes.  Grantors will timely pay, when due, all taxes,
assessments and governmental charges or levies lawfully imposed upon the
Collateral or any part thereof, except such taxes, charges or levies as to which
the failure to pay would

 

13

--------------------------------------------------------------------------------


 

not reasonably be expected to result in a Material Adverse Effect.  Grantors
may, however, delay paying or discharging any such taxes, assessments or charges
so long as the validity thereof is contested in good faith by proper proceedings
and provided Grantors have set aside on Grantors’ books adequate reserves
therefor.

 

(c)           Perfection of Security Interest.  Each Grantor shall take all
action as may be reasonably necessary so as at all times to maintain the
validity, perfection, enforceability and priority (subject to the terms of the
Intercreditor Agreement) of Collateral Agent’s security interest in and Lien on
the Collateral or to enable Collateral Agent to protect, exercise or enforce its
rights hereunder and in the Collateral, including (i) promptly discharging all
Liens other than Permitted Liens, (ii) to the extent required under the Senior
Credit Facility, obtaining Lien waiver agreements and (iii) executing and
delivering financing statements, control agreements, instruments of pledge,
mortgages, notices and assignments, in each case relating to the creation,
validity, perfection, priority, maintenance or continuation of the Collateral
Agent’s security interest and Lien under the UCC or other applicable law,
provided, however, that (A) the Grantors shall not be required to cause the
Collateral Agent to have “control” with respect to any deposit or securities
account so long as the average five-day closing balance for all such deposit and
securities accounts does not exceed $500,000, and (B) to the extent required,
the Grantors shall use commercially reasonable efforts to cause any securities
intermediary to enter into an agreement with the Collateral Agent to cause the
Collateral Agent to have “control” with respect to any securities account.

 

(d)           Inventory and Equipment.  Each Grantor covenants and agrees that
such Grantor shall keep such Grantor’s Inventory and Equipment other than
(i) Inventory and Equipment in transit, (ii) Inventory with an aggregate fair
market or book value (whichever is more) less than $500,000 and (iii) Equipment
with an aggregate fair market or book value (whichever is more) less than
$500,000, only at the locations identified on Schedule 2 and its chief executive
offices only at the locations identified on Schedule 2 (as such Schedule may
from time to time be updated in accordance with Section 4(m).  Each Grantor
covenants and agrees that all Inventory held for sale or lease by any Grantor
has been and will be produced by such Grantor in accordance with the Federal
Fair Labor Standards Act of 1938, as amended, and all rules, regulations and
orders thereunder in all material respects.  All material Equipment used or
useful in the conduct of any Grantor’s business shall be maintained in good
operating condition and repair (reasonable wear and tear excepted) and all
necessary replacements of and repairs thereto shall be made so that the value
and operating efficiency of such Equipment shall be maintained and preserved
(reasonable wear and tear excepted).  Each Grantor shall use or operate any
Equipment in compliance with applicable law in all material respects.  Except as
permitted under the Indenture, no Grantor shall sell or otherwise dispose of any
of its Equipment.  Each Grantor agrees that, upon the request of the Collateral
Agent (as directed by the Trustee or the Holders of at least 25% in aggregate
principal amount of the Notes then outstanding), such Grantor will promptly
provide the Collateral Agent with confirmation of the specific location of any
Equipment.

 

(e)           Direction to Account Debtors; Contracting Parties; etc.  Subject
to the Intercreditor Agreement, upon the occurrence and during the continuance
of an Event of

 

14

--------------------------------------------------------------------------------


 

Default, if the Collateral Agent so directs any Grantor, such Grantor agrees
(i) to cause all payments on account of the Accounts and Contracts to be made
directly to a cash account held by the Collateral Agent (the “Cash Collateral
Account”), (ii) that the Collateral Agent may directly notify the obligors with
respect to any Accounts and/or under any Contracts to make payments with respect
thereto as provided in the preceding clause (i), and (iii) that the Collateral
Agent may enforce collection of any such Accounts and Contracts and may adjust,
settle or compromise the amount of payment thereof, in the same manner and to
the same extent as such Grantor.  Without notice to or assent by any Grantor,
the Collateral Agent may, upon the occurrence and during the continuance of an
Event of Default, apply any or all amounts then in, or thereafter deposited in,
the Cash Collateral Account toward the payment of the Indenture Obligations in
the manner provided in Section 4.01 of the Indenture and Section 4.1 of the
Intercreditor Agreement.  The reasonable out-of-pocket costs and expenses of
collection (including reasonable attorneys’ fees), whether incurred by a Grantor
or the Collateral Agent, shall be borne by the relevant Grantor.  The Collateral
Agent shall deliver a copy of each notice referred to in the preceding clause
(ii) to the relevant Grantor; provided, that (x) the failure by the Collateral
Agent to so notify such Grantor shall not affect the effectiveness of such
notice or the other rights of the Collateral Agent created by this Section 4 and
(y) no such notice shall be required if an Event of Default of the type
described in Section 6.01(9) of the Indenture has occurred and is continuing.

 

(f)            Collection.  (i) Subject to the terms of the Intercreditor
Agreement, from and after the occurrence and during the continuance of an Event
of Default, upon the demand of Collateral Agent (acting at the direction of the
Holders or the Trustee), each Grantor shall deliver to Collateral Agent, in
original form and on the date of receipt thereof, all checks, drafts, notes,
money orders, acceptances, cash and other evidences of Indebtedness at any time
received by Grantors.  (ii) Subject to the terms of the Intercreditor Agreement,
following the occurrence and during the continuance of any Event of Default, at
its option, Collateral Agent (acting at the direction of the Holders or the
Trustee), shall have the exclusive right to collect the Accounts and other
Receivables of each Grantor, take possession of the Collateral, or both.  In
such case, Collateral Agent’s actual collection expenses, including but not
limited to, stationery and postage, telephone and facsimile, secretarial and
clerical expenses and the salaries of any collection personnel used for
collection, shall be for the account of the Company and added to the Indenture
Obligations.

 

(g)           Instruments and Documents.  If any Grantor owns or acquires any
instrument or document (as defined in the New York UCC) evidencing or forming a
part of the Collateral in excess of (x) so long as no Event of Default has
occurred and is continuing, $1,000,000, or (y) so long as an Event of Default
has occurred and is continuing, $250,000, constituting Collateral (other than
checks and other payment instruments received and collected in the ordinary
course of business), such Grantor will within ten (10) Business Days deliver
such instrument or document to the Collateral Agent appropriately endorsed to
the order of the Collateral Agent.

 

(h)           Grantors Remain Liable Under Accounts and Contracts.  Anything
herein to the contrary notwithstanding, the Grantors shall remain liable under
each of the

 

15

--------------------------------------------------------------------------------


 

Accounts and Contracts to observe and perform all of the conditions and
obligations to be observed and performed by it thereunder, all in accordance
with the terms of any agreement giving rise to such Accounts or Contracts. 
Neither the Collateral Agent nor any other Secured Party shall have any
obligation or liability under any Account (or any agreement giving rise thereto)
or Contract, in each case by reason of or arising out of this Agreement or the
receipt by the Collateral Agent or any other Secured Party of any payment
relating to such Account or Contract pursuant hereto, nor shall the Collateral
Agent or any other Secured Party be obligated in any manner to perform any of
the obligations of any Grantor under or pursuant to any Account (or any
agreement giving rise thereto) or any Contract, to make any payment, to make any
inquiry as to the nature or the sufficiency of any payment received by them or
as to the sufficiency of any performance by any party under any Account (or any
agreement giving rise thereto) or Contract, to present or file any claim, to
take any action to enforce any performance or to collect the payment of any
amounts which may have been assigned to them or to which they may be entitled at
any time or times.

 

(i)            Letter-of-Credit Rights.   If any Grantor is at any time a
beneficiary under a letter of credit with a stated amount of $375,000 or more,
such Grantor shall use its commercially reasonable efforts to (i) arrange for
the issuer and any confirmer of such letter of credit to consent in writing to
an assignment to the Collateral Agent of the proceeds of any drawing under such
letter of credit or (ii) arrange for the Collateral Agent to become the
transferee beneficiary of such letter of credit, with the Collateral Agent
agreeing, in each case, that the proceeds of any drawing under the letter of
credit are to be applied as provided in this Agreement upon the occurrence and
during the continuance of an Event of Default.

 

(j)            Commercial Tort Claims.   All commercial tort claims of each
Grantor in an amount of $500,000 or more in existence on the date of this
Agreement are described in Schedule 3 hereto.  If any Grantor shall at any time
after the date of this Agreement acquire a commercial tort claim in an amount
(taking the greater of the aggregate claimed damages thereunder or the
reasonably estimated value thereof) of $500,000 or more, such Grantor shall
promptly (i) notify the Collateral Agent thereof in a writing signed by such
Grantor and describing the details thereof; (ii) grant to the Collateral Agent
in such writing a security interest therein and in the proceeds thereof, all
upon the terms of this Agreement; and (iii) take such actions as may be
reasonably necessary to perfect such security interest, including filing a UCC-1
financing statement or UCC-3 statement of amendment in such filing office as may
be appropriate, and provide evidence thereof to the Collateral Agent.

 

(k)           Chattel Paper.   Upon the reasonable request of the Collateral
Agent made at any time or from time to time, each Grantor shall promptly furnish
to the Collateral Agent a list of all electronic chattel paper held or owned by
such Grantor.  Furthermore, if requested by the Collateral Agent, each Grantor
shall promptly take all actions which are reasonably practicable so that the
Collateral Agent has “control” of all electronic chattel paper with a value of
(x) so long as no Event of Default has occurred and is continuing, $1,000,000,
or (y) so long as an Event of Default has occurred and is continuing, $250,000,
in accordance with the requirements of Section 9-105 of the UCC.

 

16

--------------------------------------------------------------------------------


 

Each Grantor will promptly (and in any event within ten (10) days) following any
request by the Collateral Agent, deliver all of its tangible chattel paper to
the Collateral Agent.

 

(l)            Additional Procedures.   To the extent that any Grantor at any
time or from time to time owns, acquires or obtains any right, title or interest
in any Capital Stock intended to be pledged as Collateral hereunder or the form
or nature of any Capital Stock shall change, the Collateral Agent shall
automatically (and without the taking of any action by any Grantor) have a
security interest in all of the right, title and interest of such Grantor in, to
and under such Capital Stock pursuant to Section 2(a) of this Agreement and, in
addition thereto, such Grantor shall (to the extent provided below) take the
following actions as set forth below (as promptly as practicable and, in any
event, within fifteen (15) Business Days after it obtains such Capital Stock)
for the benefit of the Collateral Agent and the other Secured Parties, subject
to the terms of the Intercreditor Agreement:

 

(i)            with respect to a certificated security (other than a
certificated security credited on the books of a clearing corporation or
securities intermediary), such Grantor shall physically deliver such
certificated security to the Collateral Agent, endorsed to the Collateral Agent
or endorsed in blank;

 

(ii)           with respect to an uncertificated security (other (x) than an
uncertificated security credited on the books of a clearing corporation or
securities intermediary or (y) an uncertificated security of an Immaterial
Subsidiary), such Grantor shall use commercially reasonable efforts to cause the
issuer of such uncertificated security to duly authorize, execute, and deliver
to the Collateral Agent, an agreement for the benefit of the Collateral Agent
and the other Secured Parties substantially in the form of Annex A hereto
pursuant to which such issuer agrees to comply with any and all instructions
originated by the Collateral Agent without further consent by the registered
owner and not to comply with instructions regarding such uncertificated security
(and any Partnership Interests and Limited Liability Company Interests issued by
such issuer) originated by any other Person other than a court of competent
jurisdiction;

 

(iii)          with respect to a certificated security, uncertificated security,
Partnership Interest or Limited Liability Company Interest credited on the books
of a clearing corporation or securities intermediary (including a Federal
Reserve Bank, Participants Trust Company or The Depository Trust Company), such
Grantor shall promptly notify the Collateral Agent in writing thereof and shall
use commercially reasonable efforts (x) to comply with the applicable rules of
such clearing corporation or securities intermediary and (y) (A) in the case of
a clearing corporation, to perfect the security interest of the Collateral Agent
under applicable law (including, in any event, under Sections 9-314(a), (b) and
(c), 9-106 and 8-106(d) of the UCC) or (B) in the case of a securities
intermediary, if required to perfect the security interest of the Collateral
Agent under applicable law (including, in any event, under Sections 9-314(a),
(b) and (c), 9-106 and 8-106(d) of the UCC);

 

17

--------------------------------------------------------------------------------


 

(iv)          with respect to a Partnership Interest or a Limited Liability
Company Interest (other than a Partnership Interest or Limited Liability Company
Interest credited on the books of a clearing corporation or securities
intermediary), (1) if such Partnership Interest or Limited Liability Company
Interest is represented by a certificate and is a security for purposes of the
UCC, the procedure set forth in Section 4(l)(i) hereof, and (2) if such
Partnership Interest or Limited Liability Company Interest is not represented by
a certificate or is not a security for purposes of the UCC, the procedure set
forth in Section 4(l)(ii) hereof; and

 

(v)           with respect to cash proceeds from any of the Collateral, except
as otherwise permitted under the Indenture Documents, (x) establishment by the
Collateral Agent of a cash account in the name of such Grantor over which the
Collateral Agent shall have “control” within the meaning of the UCC and at any
time any Event of Default is in existence no withdrawals or transfers may be
made therefrom by any Person except with the prior written consent of the
Collateral Agent and (y) deposit of such cash in such cash account.

 

(m)          Further Actions.  Without limitation of any other covenant herein,
no Grantor shall change or permit to be changed the jurisdiction in which it is
incorporated or otherwise organized, or change its legal name (or use a
different name), location of chief executive office or location of any of the
Collateral, unless such Grantor has given Collateral Agent not less than ten
(10) Business Days prior written notice thereof (along with an update of
Schedule 2, as applicable) and Grantors have taken (or caused to be taken) all
steps required by Collateral Agent to maintain Collateral Agent’s Lien on such
Collateral, as well as the priority and effectiveness of such Lien (including,
without limitation, in the case of Collateral located in Canada, the filing of a
PPSA financing statement); provided, that, except as expressly permitted under
the Indenture, no Grantor shall change its jurisdiction of incorporation or
organization or location of any of its Collateral, in each case, to a
jurisdiction or location outside of the United States or Canada.

 

(n)           Insurance.

 

(i)            Each Grantor shall:

 

(A)          keep its properties adequately insured at all times by financially
sound and reputable insurers, as is customary with companies in the same or
similar businesses operating in the same or similar locations;

 

(B)           maintain such other insurance, to such extent and against such
risks (and with such deductibles, retentions and exclusions), including fire and
other risks insured against by extended coverage and coverage for acts of
terrorism, as is customary with companies in the same or similar businesses
operating in the same or similar locations, including public liability insurance
against claims for personal injury or death or

 

18

--------------------------------------------------------------------------------


 

property damage occurring upon, in, about or in connection with the use of any
properties owned, occupied or controlled by them; and

 

(C)           maintain such other insurance as may be required by law.

 

(ii)           Each Grantor shall furnish to the Collateral Agent no more than
once each fiscal year full information as to its property and liability
insurance carriers.  The Collateral Agent shall be named as an additional
insured on all insurance policies of any Grantor and the Collateral Agent shall
be named as loss payee, with 30 days’ notice of cancellation or material change,
on all property and casualty insurance policies of any Grantor.

 

(o)           Leasehold Obligations.  Each Grantor shall, and shall cause each
of its Subsidiaries to, at all times pay, when and as due, its rental
obligations under all leases under which it is a tenant, and shall otherwise
comply, in all material respects, with all other terms of such leases and keep
them in full force and effect, except, in each case, where the failure to do so
could not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.

 

(p)           Exculpation of Liability.   Nothing herein contained shall be
construed to constitute Collateral Agent or any Holder as any Grantor’s agent
for any purpose whatsoever, nor shall Collateral Agent or any Holder be
responsible or liable for any shortage, discrepancy, damage, loss or destruction
of any part of the Collateral wherever the same may be located and regardless of
the cause thereof, except with respect to Collateral Agent’s or such Holder’s
gross (not mere) negligence or willful misconduct as determined by a final and
non-appealable order of a court of competent jurisdiction.  Neither Collateral
Agent nor any Holder, whether by anything herein or in any assignment or
otherwise, assumes any of any Grantor’s obligations under any contract or
agreement to which it is a party, and neither Collateral Agent nor any Holder
shall be responsible in any way for the performance by any Grantor of any of the
terms and conditions thereof.

 

(q)           Deposit Accounts; Etc.

 

(i)            Schedule 5 hereto accurately sets forth, as of the date of this
Agreement, for each Grantor, each deposit account maintained by such Grantor
(including a description thereof and the respective account number) and the name
of the respective bank with which such deposit account is maintained.  Subject
to Section 4(c) hereof and the terms of the Intercreditor Agreement, for each
deposit account that is Collateral (other than the Cash Collateral Account or
any other deposit account maintained with the Collateral Agent), the respective
Grantor shall use commercially reasonable efforts to cause the bank with which
the deposit account is maintained to execute and deliver to the Collateral
Agent, (x) in the case of an account located at a bank which is a lender under
the Senior Credit Facility, within 30 days after the date of this Agreement (or,
if later, the date of the establishment of the respective deposit account), or
(y) in the case of an account located at a bank which is a not lender under the
Senior Credit Facility,

 

19

--------------------------------------------------------------------------------


 

within 45 days after the date of this Agreement (or, if later, the date of the
establishment of the respective deposit account), a “control agreement” in form
and substance consistent with the deposit account control agreements entered
into by the Company pursuant to the Senior Credit Facility, or otherwise
acceptable to the Collateral Agent.  Subject to Section 10(n)(iii) hereof, if
any bank with which a deposit account is maintained refuses to, or does not,
enter into such a “control agreement”, then the respective Grantor shall
promptly (and in any event within 30 days after the date of this Agreement or,
if later, 30 days after the establishment of such account) close the respective
deposit account and transfer all balances therein to the Cash Collateral Account
or another deposit account meeting the requirements of this Section 4(q).  If
any bank with which a deposit account is maintained refuses to subordinate all
its claims with respect to such deposit account to the Collateral Agent’s
security interest therein on terms satisfactory to the Collateral Agent, then
the Collateral Agent, at its option, may (x) require that such deposit account
be terminated in accordance with the immediately preceding sentence or (y) agree
to a “control agreement” without such subordination, provided that in such event
the Collateral Agent may at any time, at its option, subsequently require that
such deposit account be terminated (within 30 days after notice from the
Collateral Agent) in accordance with the requirements of the immediately
preceding sentence.

 

(ii)           Subject to Section 4(c) hereof and the terms of the Intercreditor
Agreement, at the time any such deposit account is established, the appropriate
“control agreement” shall be entered into in accordance with the requirements of
preceding clause (i) and the respective Grantor shall furnish to the Collateral
Agent a supplement to Schedule 5 hereto containing the relevant information with
respect to the respective deposit account and the bank with which same is
established.

 

(r)            Membership.         In accordance with this Agreement, each
Grantor hereby acknowledges and agrees that Collateral Agent or any of its
successors and assigns (or any designee of Collateral Agent), shall, at
Collateral Agent’s option, upon written notice to any Grantor (such Grantor, the
“Parent Grantor”) of Collateral Agent’s intent to be admitted as a member of any
other Grantor (in the place of the Parent Grantor) at any time an Event of
Default exists or has occurred and is continuing and following delivery of any
required notice hereunder, be admitted as a member of the relevant Grantor
without any further approval of the Parent Grantor and without compliance by
Collateral Agent or any other person with any of the conditions or other
requirements of the applicable membership agreement and without conferring upon
any Person any option (whether under the applicable membership agreement or
otherwise) to acquire the stock or membership interests so transferred to
Collateral Agent, its successors or assigns, or its designees.  At such time,
each Grantor agrees to take such other action and execute such further documents
as Collateral Agent may reasonably request from time to time in order to give
effect to the provisions of this Agreement.

 

20

--------------------------------------------------------------------------------


 

5.             Special Provisions Concerning Intellectual Property.

 

(a)           Additional Representations and Warranties.  Each Grantor
represents and warrants (i) that the Intellectual Property Rights listed in
Schedule 4 hereto for such Grantor include all Intellectual Property Rights that
such Grantor owns or uses in connection with its business as of the date hereof
which are registered at the United States Patent and Trademark Office, the
United States Copyright Office, or an equivalent thereof in any state of the
United States or any foreign jurisdiction, and (ii) that except as set forth in
Schedule 4 it is the true and lawful owner of all registrations and applications
for registration of Intellectual Property Rights listed in Schedule 4 hereto. 
Except as disclosed in the Offering Memorandum or as would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect, each
Grantor owns, or is licensed under, and has the right to use, all Intellectual
Property Rights used in its businesses as currently conducted and the
Intellectual Property Rights are free and clear of all Liens, other than
Permitted Liens. No claims or notices of any potential claim have been asserted
by any Person challenging the use of any such Intellectual Property Rights by
any Grantor or questioning the validity, effectiveness of or Grantor’s rights to
any Intellectual Property Right or any license or agreement related thereto,
other than any claims that, if successful, would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, and no
Grantor is aware of any basis for such claims.

 

(b)           Licenses and Assignments.   Except as otherwise permitted by the
Indenture Documents, each Grantor hereby agrees not to divest itself of any
Intellectual Property Right.

 

(c)           Infringements.   Except as such Grantor in its reasonable business
judgment determines is not necessary in the conduct of the Grantor’s business,
each Grantor agrees to prosecute diligently in accordance with reasonable
business practices any Person infringing, misappropriating, misusing, diluting,
or violating the Grantor’s material Intellectual Property Rights.

 

(d)           Preservation of Marks.   Each Grantor agrees to use its Marks
which are material to such Grantor’s business in interstate commerce during the
time in which this Agreement is in effect and to take all such other actions as
are reasonably necessary to preserve such material Marks as trademarks or
service marks under the laws of the United States (in each case, other than any
such Marks which, in the Grantor’s reasonable business judgment, are no longer
necessary in the conduct of the Grantor’s business).

 

(e)           Maintenance of Registration.   Each Grantor shall, at its own
expense, take all commercially reasonable actions to maintain all registrations
and applications for registration of its material Intellectual Property Rights.

 

(f)            Future Registered Intellectual Property.   At its own expense,
each Grantor shall take all commercially reasonable efforts to diligently
prosecute all material applications for registrations of Intellectual Property
Rights listed on Schedule 4, in each case for such Grantor and shall not abandon
any such application prior to exhaustion of

 

21

--------------------------------------------------------------------------------


 

all administrative and judicial remedies (other than applications (i) deemed by
such Grantor in its reasonable business judgment to be no longer prudent to
pursue or (ii) that are deemed by such Grantor in its reasonable business
judgment to no longer be necessary in the conduct of the Grantor’s business). If
any Grantor makes an application for registration of an Intellectual Property
Right before the United States Patent and Trademark Office the United States
Copyright Office, or an equivalent thereof in any state of the United States,
within sixty (60) days of the submission of such application or, if later, as
soon as legally permissible, such Grantor shall deliver to the Collateral Agent
a grant of a security interest in such application, to the Collateral Agent and
at the expense of such Grantor, confirming the grant of a security interest in
such Intellectual Property Right to the Collateral Agent hereunder, the form of
such security to be substantially in the form of Annex B hereto in the case of
Marks, Annex C hereto in the case of Patents and Annex D hereto in the case of
Copyrights or in such other form as may be reasonably satisfactory to the
Collateral Agent. Where a registration of an Intellectual Property Right is
issued hereafter to any Grantor as a result of any application now or hereafter
pending, if a security interest in such application has not already been granted
to or recorded on behalf of the Collateral Agent hereunder, such Grantor shall
deliver to the Collateral Agent a grant of security interest within sixty (60)
days.

 

(g)           Remedies.   Each Grantor hereby grants to the Collateral Agent a
limited power of attorney to sign, upon the occurrence and during the
continuance of an Event of Default at the direction of the Trustee or the
requisite Holders in accordance with the Indenture, any document which may be
required by the United States Patent and Trademark Office or similar registrar
in order to effect an absolute assignment of all right, title and interest in
each registered Intellectual Property Right and each application for such
registration, and record the same. If an Event of Default shall occur and be
continuing, the Collateral Agent may at the direction of the Trustee or the
requisite Holders in accordance with the Indenture, by written notice to the
relevant Grantor, take any or all of the following actions: (i) declare the
entire right, title and interest of such Grantor in and to the Intellectual
Property Rights, vested in the Collateral Agent for the benefit of the Secured
Parties, in which event such rights, title and interest shall immediately vest,
in the Collateral Agent for the benefit of the Secured Parties, and the
Collateral Agent shall be entitled to exercise the power of attorney referred to
in this Section 6(g) hereof to execute, cause to be acknowledged and notarized
and record said absolute assignment with the applicable agency or registrar;
(ii) take and use or sell the Intellectual Property Rights; (iii) take and use
or sell the goodwill of such Grantor’s business symbolized by the Marks and the
right to carry on the business and use the assets of such Grantor in connection
with which the Marks or Domain Names have been used; and (iv) direct such
Grantor to refrain, in which event such Grantor shall refrain, from using the
Intellectual Property Rights in any manner whatsoever, directly or indirectly,
and such Grantor shall execute such further documents that the Collateral Agent
may reasonably request to further confirm this and to transfer ownership of the
Intellectual Property Rights and registrations and any pending applications in
the United States Copyright Office, United States Patent and Trademark Office,
equivalent office in a state of the United States or a foreign jurisdiction or
applicable Domain Name registrar to the Collateral Agent.

 

22

--------------------------------------------------------------------------------


 

(h)           Discontinuance.  Nothing in this Agreement shall prevent any
Grantor from discontinuing the use or maintenance of any Intellectual Property
Rights if (i) such Grantor so determines in its reasonable business judgment and
(ii) it is not prohibited by the Indenture Documents.

 

6.             Rights of Collateral Agent.  Collateral Agent shall have the
rights contained in this Section 6 at all times during the period of time this
Agreement is effective.

 

(a)           Financing Statements Filings.  Each Grantor hereby authorizes
Collateral Agent to file (or any Secured Party to file on behalf of the
Collateral Agent), without the signature of such Grantor, (but the Collateral
Agent shall not be obligated to so file) one or more financing or continuation
statements, and amendments thereto, relating to the Collateral (which statements
may describe the Collateral as “all assets” of such Grantor); provided, however,
such authorization shall not relieve any Grantor from its respective obligations
to take all actions necessary to perfect and maintain the perfection of the
Collateral Agent’s Lien on the Collateral.  All charges, expenses and fees that
the Collateral Agent may incur in doing any of the foregoing, and any local
taxes relating thereto, shall be paid by the Grantors to the Collateral Agent
within ten (10) Business Days of demand.

 

(b)           Power of Attorney.  Each Grantor hereby irrevocably appoints
Collateral Agent as such Grantor’s attorney-in-fact, such power of attorney
being coupled with an interest, with full authority in the place and stead of
such Grantor and in the name of such Grantor or otherwise, after the occurrence
and during the continuance of an Event of Default, to take any action and to
execute any instrument that Collateral Agent or any Secured Party may deem
necessary or appropriate to accomplish the purposes of this Agreement, including
without limitation: (i) to demand, collect, sue for, recover, compound, receive
and give acquittance and receipts for moneys due and to become due under or in
respect of the Collateral; (ii) to receive, endorse and collect any drafts or
other instruments, documents and chattel paper in connection with clause
(i) above; and (iii) to file any claims or take any action or institute any
proceedings that Collateral Agent or any Secured Party may deem necessary or
appropriate for the collection and/or preservation of the Collateral or
otherwise to enforce the rights of Collateral Agent and the Secured Parties with
respect to the Collateral.

 

(c)           Further Rights.  Collateral Agent has been appointed as the
Collateral Agent hereunder pursuant to the Indenture and shall be entitled to
the benefits of the Indenture Documents.  Notwithstanding anything contained
herein to the contrary, Collateral Agent may employ agents, trustees, or
attorneys-in-fact and may vest any of them with any property (including, without
limitation, any Collateral pledged hereunder), title, right or power deemed
necessary for the purposes of such appointment.  Notwithstanding anything to the
contrary herein, the following provisions shall govern the Collateral Agent’s
rights, powers, obligations and duties under this Agreement:

 

(i)         The Collateral Agent shall have no duty to act, consent or request
any action of the Grantors or any other Person in connection with this Agreement
(including all schedules and exhibits attached hereto) unless the Collateral
Agent

 

23

--------------------------------------------------------------------------------


 

shall have received written direction from the Trustee or the requisite Holders
in accordance with the Indenture.

 

(ii)        The Collateral Agent’s sole duty with respect to the custody,
safekeeping and physical preservation of the Collateral in its possession, under
Section 9-207 of the New York UCC or otherwise, shall be to deal with it in the
same manner as the Collateral Agent deals with similar property for its own
account.  Neither any Secured Party nor any of its officers, directors,
employees or agents shall be liable to the Grantors for failure to demand,
collect or realize upon any of the Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof.  The powers
conferred on the Collateral Agent hereunder are solely to protect the interests
of the Secured Parties in the Collateral and shall not impose any duty upon any
of them to exercise any such powers.  The Collateral Agent shall be accountable
only for amounts that it actually receives as a result of the exercise of such
powers, and neither it nor any of its officers, directors, employees or agents
shall be responsible to any Grantor for any act or failure to act hereunder,
except for its own gross negligence or willful misconduct.  The Collateral Agent
shall not be responsible for, nor incur any liability with respect to, (A) the
existence, genuineness or value of any of the Collateral or for the validity,
perfection, priority or enforceability of the security interest in any of the
Collateral, whether impaired by operation of law or by reason of any action or
omission to act on its part under this Agreement or any of the other Indenture
Documents, except to the extent such action or omission constitutes gross
negligence or willful misconduct on the part of the Collateral Agent, (B) the
validity or sufficiency of the Collateral or any agreement or assignment
contained therein, (C) the validity of the title of the Grantors to the
Collateral, (D) insuring the Collateral or (E) the payment of taxes, charges or
assessments upon the Collateral or otherwise as to the maintenance of the
Collateral.

 

(iii)       Notwithstanding any provision to the contrary elsewhere in this
Agreement or any other Indenture Documents the Collateral Agent shall not have
any duties or responsibilities, except those expressly set forth in this
Agreement or such other Indenture Documents and no implied covenants, functions
or responsibilities shall be read into this Agreement or otherwise exist against
Collateral Agent.

 

(iv)       The Collateral Agent shall not be deemed to be in a relationship of
trust or confidence with any Secured Party, or any other Person (including any
beneficiary under the Intercreditor Agreement) by reason of this Agreement, and
shall not owe any fiduciary, trust or other special duties to the  any Secured
Party, or any other Person (including any beneficiary under the   Intercreditor
Agreement) by reason of this Agreement.  The parties hereto acknowledge that
Collateral Agent’s duties do not include any discretionary authority,

 

24

--------------------------------------------------------------------------------


 

determination, control or responsibility with respect to any Indenture Documents
or any Collateral, notwithstanding any rights or discretion that may be granted
to the Collateral Agent in such Indenture Documents.  The provisions of this
Agreement, including, without limitation those provisions relating to the
rights, duties, powers, privileges, protections and indemnification of the
Collateral Agent shall apply with respect to any actions taken or not taken by
the Collateral Agent under any Indenture Documents.

 

(v)        Notwithstanding anything herein to the contrary, in no event shall
the Collateral Agent have any obligation to inquire or investigate as to the
correctness, veracity, or content of any instruction received from any party to
this Agreement or any other Indenture Documents.  In no event shall the
Collateral Agent have any liability in respect of any such instruction received
by it and relied on with respect to any action or omission taken pursuant
thereto.

 

(vi)       With respect to the Collateral Agent’s duties under this Agreement or
any of the Indenture Documents, the Collateral Agent may act through its
attorneys, accountants, experts and such other professionals as the Collateral
Agent deems necessary, advisable or appropriate and shall not be responsible for
the misconduct or negligence of any attorney, accountant, expert or other such
professional appointed with due care.

 

(vii)      Neither the Collateral Agent nor any of its experts, officers,
directors, employees, agents, attorneys-in-fact or affiliates shall be
(x) liable for any action lawfully taken or omitted to be taken by it under or
in connection with this Agreement or any of the Indenture Documents (except for
its gross negligence or willful misconduct), or (y) responsible in any manner
for any recitals, statements, representations or warranties (other than its own
recitals, statements, representations or warranties) made in this Agreement or
any of the other Indenture Documents or in any certificate, report, statement or
other document referred to or provided for in, or received by the Collateral
Agent under or in connection with, this Agreement or any of the Indenture
Documents or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any of the Indenture Documents or for any
failure of the Grantors or any other Person to perform their obligations
hereunder and thereunder.  The Collateral Agent shall not be under any
obligation to any Person to ascertain or to inquire as to (A) the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any of the Indenture Documents  or to inspect the properties, books
or records of the Grantors, (B) whether or not any representation or warranty
made by any Person in connection with this Agreement or any Indenture Documents
is true, (C) the performance by any Person of its obligations under this
Agreement or any of the Indenture Documents or (D) the breach of or default by
any Person of its obligations under this Agreement or any of the Indenture
Documents.

 

(viii)     The Collateral Agent shall not be bound or required to take any
action that it believes, based on advice of counsel, is in conflict with any

 

25

--------------------------------------------------------------------------------


 

applicable law, this Agreement or any of the other Indenture Documents, or any
order of any court or administrative agency.

 

(ix)       The Collateral Agent shall be authorized to but shall not be
responsible for filing any financing or continuation statements or recording any
documents or instruments in any public office at any time or times or otherwise
perfecting or monitoring or maintaining the perfection of any security interest
in the Collateral.  It is expressly agreed, to the maximum extent permitted by
applicable law, that the Collateral Agent shall have no responsibility for
(x) taking any necessary steps to preserve rights against any Person with
respect to any Collateral or (y) taking any action to protect against any
diminution in value of the Collateral, but, in each case (A) subject to the
requirement that the Collateral Agent may not act or omit to take any action if
such act or omission would constitute gross negligence or willful misconduct and
(B) the Collateral Agent may do so and all expenses reasonably incurred in
connection therewith shall be part of the Indenture Documents.

 

(x)        The Collateral Agent shall not be liable or responsible for any loss
or diminution in the value of any Collateral, by reason of the act or omission
of any carrier, forwarding agency or other agent or bailee selected by the
Collateral Agent in good faith, except to the extent of the Collateral Agent’s
gross negligence or willful misconduct.

 

(xi)       Notwithstanding anything in this Agreement or any of the Indenture
Documents to the contrary, (A) in no event shall the Collateral Agent or any
officer, director, employee, representative or agent of the Collateral Agent be
liable under or in connection with this Agreement or any of the Indenture
Documents for indirect, special, incidental, punitive or consequential losses or
damages of any kind whatsoever, including but not limited to lost profits or
loss of opportunity, whether or not foreseeable, even if the Collateral Agent
has been advised of the possibility thereof and regardless of the form of action
in which such damages are sought; and (B) the Collateral Agent shall be afforded
all of the rights, powers, immunities and indemnities set forth in this
Agreement or in all of the other Indenture Documents to which it is a signatory
as if such rights, powers, immunities and indemnities were specifically set out
in each such Indenture Documents.  In no event shall the Collateral Agent be
obligated to invest any amounts received by it hereunder.

 

(xii)      The Collateral Agent shall be entitled conclusively to rely, and
shall be fully protected in relying, upon any note, writing, resolution,
request, direction, certificate, notice, consent, affidavit, letter, cablegram,
telegram, telecopy, email, telex or teletype message, statement, order or other
document or conversation believed by it in good faith to be genuine and correct
and to have been signed, sent or made by the proper Person or Persons and/or
upon advice and/or statements of legal counsel, independent accountants and
other experts reasonably selected by the Collateral Agent and need not
investigate any fact or matter stated in any such document.  Any such statement
of legal counsel shall be

 

26

--------------------------------------------------------------------------------


 

full and complete authorization and protection in respect of any action taken or
suffered by it hereunder in accordance therewith.  The Collateral Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any of the other Indenture Documents (A) if such action would, in the
reasonable opinion of the Collateral Agent (which may be based on the opinion of
legal counsel), be contrary to applicable law or any of the Indenture Documents,
(B) if such action is not provided for in this Agreement or any of the
other Indenture Documents, (C) if, in connection with the taking of any such
action hereunder or under any of the Indenture Documents that would constitute
an exercise of remedies hereunder or under any of the Indenture Documents it
shall not first be indemnified to its satisfaction by the Holders against any
and all risk of nonpayment, liability and expense that may be incurred by it,
its agents or its counsel by reason of taking or continuing to take any such
action, or (D) if, notwithstanding anything to the contrary contained in this
Agreement, in connection with the taking of any such action that would
constitute a payment due under any agreement or document, it shall not first
have received from the Holders or the applicable Grantor funds equal to the
amount payable. The Collateral Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement or any of the other
Indenture Documents in accordance with a request of the Trustee or the requisite
Holders in accordance with the Indenture, and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the other Holders
and the Trustee.

 

(xiii)     The Collateral Agent shall not be deemed to have actual,
constructive, direct or indirect knowledge or notice of the occurrence of any
Default or Event of Default unless and until the Collateral Agent has received a
written notice or a certificate from a Grantor, a Holder or the Trustee stating
that a Default or Event of Default has occurred.  The Collateral Agent shall
have no obligation whatsoever either prior to or after receiving such notice or
certificate to inquire whether a Default or Event of Default has in fact
occurred and shall be entitled to rely conclusively, and shall be fully
protected in so relying, on any notice or certificate so furnished to it.  No
provision of this Agreement, the Intercreditor Agreement or any of the Indenture
Documents shall require the Collateral Agent to expend or risk its own funds or
otherwise incur any financial liability in the performance of any of its duties
under this Agreement, any of the other Indenture Documents or the exercise of
any of its rights or powers, if it shall have reasonable grounds for believing
that repayment of such funds or adequate indemnity against such risk or
liability including an advance of moneys necessary to perform work or to take
the action requested is not reasonably assured to it, the Collateral Agent may
decline to act unless it receives indemnity satisfactory to it in its sole
discretion, including an advance of moneys necessary to take the action
requested. The Collateral Agent shall be under no obligation or duty to take any
action under this Agreement or any of the other Indenture Documents or otherwise
if taking such action (x) would subject the Collateral Agent to a tax in any
jurisdiction where it is not then subject to a tax or (y) would require the
Collateral Agent to qualify to do business in any jurisdiction where it is not
then so qualified.

 

27

--------------------------------------------------------------------------------


 

7.             Remedies and Related Rights.  Subject to the terms of the
Intercreditor Agreement, if an Event of Default shall have occurred and be
continuing, then and in every such case, Collateral Agent, in addition to any
rights now or hereafter existing under applicable law and under the other
provisions of this Agreement, shall have all rights as a secured creditor under
any UCC, and such additional rights and remedies to which a secured creditor is
entitled under the laws in effect in all relevant jurisdictions when a debtor is
in default under a security agreement and may exercise one or more of the rights
and remedies provided in this Section.

 

(a)           Remedies. If an Event of Default shall have occurred and be
continuing, Collateral Agent may from time to time at the written direction of
the Trustee or the requisite Holders in accordance with the Indenture, without
limitation and without notice except as expressly provided in any of the
Indenture Documents:

 

(i)            exercise in respect of the Collateral all the rights and remedies
of a secured party under the UCC (whether or not the UCC applies to the affected
Collateral);

 

(ii)           require the Grantors to, and such Grantors hereby agree that they
will at their expense and upon request of Collateral Agent, assemble the
Collateral as directed by Collateral Agent and make it available to Collateral
Agent at a place where such Collateral is permitted to be kept pursuant to
Section 3(h);

 

(iii)          reduce the Secured Parties’ claim to judgment or foreclose or
otherwise enforce, in whole or in part, the security interest granted hereunder
by any available judicial procedure;

 

(iv)          sell or otherwise dispose of, at its office, on the premises of
any Grantor or elsewhere, the Collateral, for cash, on credit, and upon such
terms as may be commercially reasonable, as a unit or in parcels, by public or
private proceedings, and by way of one or more contracts (it being agreed that
the sale or other disposition of any part of the Collateral shall not exhaust
Collateral Agent’s power of sale, but sales or other dispositions may be made
from time to time until all of the Collateral has been sold or disposed of or
until the Indenture Obligations have been paid and performed in full), and at
any such sale or other disposition it shall not be necessary to exhibit any of
the Collateral;

 

(v)           buy the Collateral, or any portion thereof, at any public sale;

 

(vi)          buy the Collateral, or any portion thereof, at any private sale,
for cash, on credit, and upon such other terms as may be commercially
reasonable, if the Collateral is of a type customarily sold in a recognized
market or is of a type which is the subject of widely distributed standard price
quotations;

 

(vii)         apply for the appointment of a receiver for the Collateral, and
Grantors hereby consent to any such appointment; and

 

(viii)        at the option of and if instructed by the requisite Holders,
retain the Collateral on behalf of the Holders or distribute the Collateral to
the Holders,

 

28

--------------------------------------------------------------------------------


 

in each case in satisfaction of the Indenture Obligations, whenever the
circumstances are such that Collateral Agent is entitled to do so under the UCC
or otherwise; to the full extent permitted by the UCC, Collateral Agent shall be
permitted to elect whether such retention shall be in full or partial
satisfaction of the Indenture Obligations.

 

In the event Collateral Agent shall elect (at the instruction of the requisite
Holders) to sell the Collateral, Collateral Agent may sell the Collateral
without giving any warranties and shall be permitted to specifically disclaim
any warranties of title or the like.  In the event the purchaser fails to pay
for the Collateral, Collateral Agent may resell the Collateral and Grantors
shall be credited with the proceeds of the sale.  Each Grantor agrees that in
the event such Grantor or any obligor is entitled to receive any notice under
the UCC, as it exists in the state governing any such notice, of the sale or
other disposition of any Collateral, reasonable notice shall be deemed given
when such notice is deposited in a depository receptacle under the care and
custody of the United States Postal Service, postage prepaid, at such party’s
address set forth on the signature pages hereof, ten (10) days prior to the date
of any public sale, or after which a private sale, of any of such Collateral is
to be held.  Collateral Agent shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given.  Collateral Agent may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.

 

(b)           Application of Proceeds.  If any Event of Default shall have
occurred and be continuing, any cash held by Collateral Agent as Collateral, and
any cash proceeds received by Collateral Agent in respect of any sale or other
disposition of, collection from, or other realization upon, all or any part of
the Collateral shall be transferred, conveyed or distributed to the Trustee to
be applied in accordance with the Indenture or as otherwise may be directed by
the Trustee pursuant to the Indenture Documents.

 

(c)           Deficiency.  In the event that the proceeds of any sale of,
collection from, or other realization upon, all or any part of the Collateral by
Collateral Agent are insufficient to pay all amounts to which Collateral Agent
is legally entitled, the Company, the other Grantors and any other Person who
guaranteed or is otherwise obligated to pay all or any portion of the Indenture
Obligations shall be liable for the deficiency, together with interest thereon
as provided in the Indenture Documents, to the full extent permitted by the UCC.

 

(d)           Waiver.   Except as otherwise provided in this Agreement, EACH
GRANTOR HEREBY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, NOTICE AND
JUDICIAL HEARING IN CONNECTION WITH COLLATERAL AGENT’S TAKING POSSESSION OR
COLLATERAL AGENT’S DISPOSITION OF ANY OF THE COLLATERAL, INCLUDING, WITHOUT
LIMITATION, ANY AND ALL PRIOR NOTICE AND HEARING FOR ANY PREJUDGMENT REMEDY OR
REMEDIES AND ANY SUCH RIGHT WHICH ANY GRANTOR WOULD OTHERWISE HAVE UNDER THE
CONSTITUTION OR ANY STATUTE OF THE UNITED STATES OR OF ANY STATE, and each
Grantor hereby

 

29

--------------------------------------------------------------------------------


 

further waives, to the extent permitted by applicable law, and releases
Collateral Agent from:

 

(i)            all claims, damages and demands against the Collateral Agent
arising out of the repossession, retention or sale of all or any part of the
Collateral, except any damages which are the direct result of Collateral Agent’s
gross negligence or willful misconduct;

 

(ii)           all claims, damages and demands against Collateral Agent arising
by reason of the fact that the price at which the Collateral, or any part
thereof, may have been sold at a private sale was less than the price which
might have been obtained at public sale or was less than the aggregate amount of
the Indenture Obligations, even if Collateral Agent accepts the first offer
received which Collateral Agent in good faith deems to be commercially
reasonable under the circumstances and does not offer the Collateral, or any
portion thereof, to more than one offeree;

 

(iii)          all other requirements as to the time, place and terms of sale or
other requirements with respect to the enforcement of Collateral Agent’s rights
hereunder; and

 

(iv)          all equities or rights of redemption, appraisal, valuation, stay,
extension or moratorium now or hereafter in force under any applicable law in
order to prevent or delay the enforcement of this Agreement or the absolute sale
or other disposition of the Collateral or any portion thereof, and each Grantor,
for itself and all who may claim under it, insofar as it or they now or
hereafter lawfully may, hereby waives the benefit of all such laws.

 

Any sale of, or the grant of options to purchase, or any other realization upon,
any Collateral shall operate to divest all right, title, interest, claim and
demand, either at law or in equity, of each Grantor therein and thereto, and
shall be a perpetual bar both at law and in equity against each Grantor and
against any and all Persons claiming or attempting to claim the Collateral so
sold, optioned or realized upon, or any part thereof, from, through and under
the Grantor.

 

(e)           Remedies Cumulative.  No right, power or remedy herein conferred
upon or reserved to Collateral Agent is intended to be exclusive of any other
right, power or remedy, and every such right, power and remedy shall, to the
extent permitted by applicable Law, be cumulative and in addition to every other
right, power and remedy given hereunder or now or hereafter existing at law or
in equity or otherwise.  The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent or later assertion or
employment of any other appropriate right, power or remedy.

 

(f)            Delay Not Waiver.  No delay or omission of Collateral Agent or
any other Secured Party to exercise any right, power or remedy accruing upon the
occurrence and during the continuance of any Event of Default shall impair any
such right or power or

 

30

--------------------------------------------------------------------------------


 

shall be construed to be a waiver of any such Event of Default or an
acquiescence therein; and every right, power and remedy given by this Agreement
may be exercised from time to time, and as often as shall be deemed expedient,
by Collateral Agent.

 

(g)           Restoration of Rights and Powers.  In case Collateral Agent shall
have instituted any action or proceeding to enforce any right, power or remedy
under this Agreement by foreclosure, sale, entry, leasing, conveyance,
assignment, transfer, other disposition, other realization or otherwise, and
such action or proceeding shall have been discontinued or abandoned for any
reason or shall have been determined adversely to Collateral Agent, then and in
every such case each Grantor, Collateral Agent and each other Secured Party
shall be restored to their former positions and rights hereunder with respect to
the Collateral subject to the security interest created under this Agreement,
and all rights, remedies and powers of Collateral Agent and each Grantor shall
continue as if no such actions or proceedings had been instituted.

 

(h)           Environmental Liability.  In the event that the Collateral Agent
is requested to acquire title to an asset for any reason, or take any managerial
action of any kind in regard thereto, which in the Collateral Agent’s sole
discretion may cause the Collateral Agent to be considered an “owner or
operator” under any environmental laws or otherwise cause the Collateral Agent
to incur, or be exposed to, any environmental liability or any liability under
any other federal, state or local law, the Collateral Agent reserves the right
to not follow such direction, to resign as Collateral Agent or to arrange for
the transfer of the title or control of the asset to a court appointed
receiver.  Neither the Trustee nor the Collateral Agent will be liable to any
Person for any environmental liability or any environmental claims or
contribution actions under any federal, state or local law, rule or regulation
by reason of the Collateral Agent’s actions and conduct as authorized, empowered
and directed hereunder or relating to any kind of discharge or release or
threatened discharge or release of any hazardous materials into the
environment.  Neither the Trustee nor the Collateral Agent shall be responsible
for any loss incurred by the Secured Parties by the Collateral Agent’s refusal
to take actions to acquire title or other actions that may result in it being
considered an “owner or operator”.

 

8.             Security Interest Absolute.  All rights of the Collateral Agent
and the security interests granted to the Collateral Agent hereunder, and all
obligations of Grantors hereunder, are absolute and unconditional, irrespective
of:

 

(a)           Any lack of validity or enforceability of the Indenture, the Notes
or any other Indenture Document; or

 

(b)           The failure of the Collateral Agent or any holder of a Note:

 

(i)            To assert any claim or demand or to enforce any right or remedy
under the provisions of the Notes or any other Indenture Document or otherwise,
or

 

31

--------------------------------------------------------------------------------


 

(ii)           To exercise any right or remedy against any collateral securing
any obligations of Grantors owing to the Secured Parties; or

 

(c)                   Any change in the time, manner or place of payment of, or
in any other term of, all or any of the Indenture Obligations or any other
extension, compromise or renewal of any Indenture Obligations; or

 

(d)                   Any reduction, limitation, impairment or termination of
any Indenture Obligations for any reason (other than the satisfaction and
discharge of the Indenture Obligations in full), including any claim of waiver,
release, surrender, alteration or compromise (and Grantors hereby waive any
right to or claim of any defense or setoff, counterclaim, recoupment or
termination whatsoever by reason of any invalidity, illegality, nongenuineness,
irregularity, compromise, unenforceability of, or any other event or occurrence
affecting, any Indenture Obligations); or

 

(e)                   Any amendment to, rescission, waiver, or other
modification of, or any consent to departure from, the Notes or any other
Indenture Document; or

 

(f)                    Any addition, exchange, release, surrender or
nonperfection of any collateral (including the Collateral), or any amendment to
or waiver or release of or addition to or consent to departure from any
guaranty, for any of the Indenture Obligations; or

 

(g)                   Any other circumstances which might otherwise constitute a
defense available to, or a legal or equitable discharge of, any Grantor,
including, without limitation, any and all suretyship defenses.

 

9.                                       Indemnity.

 

(a)           Each Grantor jointly and severally agrees to indemnify, reimburse
and hold the Collateral Agent, each other Secured Party and their respective
successors, assigns, officers, directors, employees, affiliates and agents
(hereinafter in this Section 9 referred to individually as “Indemnitee,” and
collectively as “Indemnitees”) harmless from any and all liabilities,
obligations, damages, injuries, penalties, claims, demands, actions, suits,
judgments and any and all out-of-pocket costs, expenses or disbursements
(including reasonable attorneys’ fees and expenses) (for the purposes of this
Section 9 the foregoing are collectively called “expenses”) of whatsoever kind
and nature imposed on, asserted against or incurred by any of the Indemnitees in
any way relating to or arising out of this Agreement, any other Indenture
Document or any other document executed in connection herewith or therewith or
in any other way connected with the administration of the transactions
contemplated hereby or thereby or the enforcement of any of the terms of, or the
preservation of any rights under any thereof, or in any way relating to or
arising out of the manufacture, ownership, ordering, purchase, delivery,
control, acceptance, lease, financing, possession, operation, condition, sale,
return or other disposition, or use of the Collateral (including latent or other
defects, whether or not discoverable), the violation of the laws of any country,
state or other governmental body or unit, any tort (including claims arising or
imposed under the doctrine of strict liability, or for or on

 

32

--------------------------------------------------------------------------------


 

account of injury to or the death of any Person (including any Indemnitee), or
property damage), or contract claim; provided, that no Indemnitee shall be
indemnified pursuant to this Section 9(a) for losses, damages or liabilities to
the extent caused by the gross negligence or willful misconduct of such
Indemnitee (as determined by a court of competent jurisdiction in a final and
non-appealable decision).  Each Grantor agrees that upon written notice by any
Indemnitee of the assertion of such a liability, obligation, damage, injury,
penalty, claim, demand, action, suit or judgment, the relevant Grantor shall
assume full responsibility for the defense thereof.  Each Indemnitee agrees to
promptly notify the relevant Grantor of any such assertion of which such
Indemnitee has knowledge.

 

(b)           Without limiting the application of Section 9(a) hereof, each
Grantor agrees, jointly and severally, to pay or reimburse the Collateral Agent
for any and all reasonable fees, out-of-pocket costs and expenses of whatever
kind or nature incurred in connection with the creation, preservation or
protection of the Collateral Agent’s Liens on, and security interest in, the
Collateral, including all fees and taxes in connection with the recording or
filing of instruments and documents in public offices, payment or discharge of
any taxes or Liens upon or in respect of the Collateral, premiums for insurance
with respect to the Collateral and all other fees, out-of-pocket costs and
expenses in connection with protecting, maintaining or preserving the Collateral
and the Collateral Agent’s interest therein, whether through judicial
proceedings or otherwise, or in defending or prosecuting any actions, suits or
proceedings arising out of or relating to the Collateral.

 

(c)           Without limiting the application of Section 9(a) or (b) hereof,
each Grantor agrees, jointly and severally, to pay, indemnify and hold each
Indemnitee harmless from and against any loss, out-of-pocket costs, damages and
expenses which such Indemnitee may suffer, expend or incur in consequence of or
growing out of any misrepresentation by any Grantor in this Agreement, any other
Indenture Document or in any writing contemplated by or made or delivered
pursuant to or in connection with this Agreement or any other Indenture
Documents.

 

(d)           If and to the extent that the obligations of any Grantor under
this Section 9 are unenforceable for any reason, such Grantor hereby agrees to
make the maximum contribution to the payment and satisfaction of such
obligations which is permissible under applicable law.

 

(e)           Any amounts paid by any Indemnitee as to which such Indemnitee has
the right to reimbursement shall constitute Indenture Obligations secured by the
Collateral.  The indemnity obligations of each Grantor contained in this
Section 9 shall continue in full force and effect notwithstanding the full
payment of all of the other Indenture Obligations and notwithstanding the full
payment of all the Notes issued under the Indenture and the payment of all other
Indenture Obligations and notwithstanding the discharge thereof and the
occurrence of the Termination Date.

 

33

--------------------------------------------------------------------------------


 

(f)            The agreements in this Section shall survive repayment of the
Indenture Obligations, all other amounts payable under the Indenture Documents
and the resignation or removal of the Collateral Agent.

 

10.           Miscellaneous.

 

(a)           Amendment.  None of the terms and conditions of this Agreement may
be changed, waived, modified or varied in any manner whatsoever unless in
writing duly signed by each Grantor and the Collateral Agent (with the written
consent of the Holders in accordance with the Indenture).

 

(b)           Waiver by Collateral Agent.  Collateral Agent may waive any Event
of Default without waiving any other prior or subsequent Event of Default. 
Neither the failure by Collateral Agent to exercise, nor the delay by Collateral
Agent in exercising, any right or remedy upon any Event of Default shall be
construed as a waiver of such Event of Default or as a waiver of the right to
exercise any such right or remedy at a later date.  No single or partial
exercise by Collateral Agent of any right or remedy hereunder shall exhaust the
same or shall preclude any other or further exercise thereof, and every such
right or remedy hereunder may be exercised at any time.  No waiver of any
provision hereof or consent to any departure by any Grantor therefrom shall be
effective unless the same shall be in writing and signed by Collateral Agent and
then such waiver or consent shall be effective only in the specific instances,
for the purpose for which given and to the extent therein specified.  No notice
to or demand on any Grantor in any case shall of itself entitle such Grantor to
any other or further notice or demand in similar or other circumstances.

 

(c)           Costs and Expenses.  The Grantors will upon demand pay to
Collateral Agent and the Secured Parties the amount of any and all reasonable
out-of-pocket costs and expenses (including without limitation, reasonable
attorneys’ fees and expenses), which Collateral Agent and the Secured Parties
may incur in connection with the enforcement of any of the rights of Collateral
Agent and the Secured Parties under the Indenture Documents in connection with
any Event of Default.

 

(d)           No Third Party Beneficiaries.   The agreements of the parties
hereto are solely for the benefit of the Grantors, Collateral Agent, and the
other Secured Parties and their respective successors and assigns and no other
Person shall have any rights hereunder.

 

(e)           Termination; Release.  After the Termination Date, this Agreement
(including any provision providing for the appointment of Collateral Agent as
attorney-in-fact for any Grantor) and the Liens and security interests granted
hereunder shall terminate automatically and without further action by any party,
and Collateral Agent, at the request and expense of the Company, will execute
and deliver to each Grantor the proper instruments acknowledging the termination
of this Agreement, and will duly assign, transfer and deliver to each Grantor
(without recourse and without any representation or warranty) such of the
Collateral as may be in possession of the Collateral Agent and has not
theretofore been sold or otherwise applied or released pursuant to this

 

34

--------------------------------------------------------------------------------


 

Agreement.  Collateral Agent shall also execute and deliver, at the request and
expense of the Company, upon termination of this Agreement, such UCC termination
statements, and such other documentation as shall be reasonably requested by any
Grantor to effect the termination and release of the Liens and security
interests granted by this Agreement.

 

(f)            Governing Law; Submission to Jurisdiction.

 

(i)            THIS AGREEMENT, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY
AND PERFORMANCE AND MATTERS RELATING TO THE CREATION, VALIDITY, ENFORCEMENT OR
PRIORITY OF THE LIENS CREATED BY THIS AGREEMENT, SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICT OF LAWS RULES THEREOF
(OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATION LAW) EXCEPT AS
MAY BE REQUIRED BY OTHER MANDATORY PROVISIONS OF LAW.

 

(ii)           Each Grantor hereby submits to the nonexclusive jurisdiction of
the United States District Court for the Southern District of New York and of
any New York State court sitting in New York City for the purposes of all legal
proceedings arising out of or relating to this Agreement or the transactions
contemplated hereby.  Each Grantor hereby irrevocably waives, to the fullest
extent permitted by applicable law, any objection which it may now or hereafter
have to the laying of the venue of any such proceeding brought in such a court
and any claim that any such proceeding brought in such a court has been brought
in an inconvenient forum.  To the extent permitted by applicable law, each
Grantor further irrevocably agrees to the service of process of any of the
aforementioned courts in any suit, action or proceeding by the mailing of copies
thereof by certified mail, postage prepaid, return receipt requested, to such
Grantor at the address referenced in Section 10(i), such service to be effective
upon the date indicated on the postal receipt returned from the Grantor.

 

(iii)          To the extent any Grantor may, in any action or proceeding
arising out of or relating to this Agreement, be entitled under any applicable
law to require or claim that Collateral Agent or any Secured Party post security
for costs or take similar action, such Grantor hereby irrevocably (to the extent
permitted by applicable law) waives and agrees not to claim the benefit of such
entitlement.

 

(g)           WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES THE RIGHT ANY OF THEM MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF,
UNDER OR IN CONNECTION WITH, THIS AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY RELATING
HERETO OR THERETO.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE SECURED
PARTIES TO ENTER INTO THIS AGREEMENT AND THE OTHER INDENTURE DOCUMENTS.

 

35

--------------------------------------------------------------------------------


 

(h)           Severability.  If any provision of this Agreement is held by a
court of competent jurisdiction to be illegal, invalid or unenforceable under
present or future laws, such provision shall be fully severable, shall not
impair or invalidate the remainder of this Agreement and the effect thereof
shall be confined to the provision held to be illegal, invalid or unenforceable.

 

(i)            Notices.  All notices to permitted or required under this
Agreement may be sent as follows:

 

If to any Grantor: to the address of each Grantor set forth on the signature
page hereto.

 

If to Collateral Agent:  U.S. Bank National Association, Corporate Trust
Services, 60 Livingston Avenue, St. Paul, MN 55107-1419, Attention of Raymond S.
Haverstock, A.M. Castle Administrator, Facsimile No. (651) 495-8097;

 

All notices to any Secured Party permitted or required under this Agreement may
be sent to Collateral Agent with a copy to the Trustee.

 

Any notice required to be given to any Grantor shall be given to all Grantors.

 

Unless otherwise specifically provided herein, any notices or other
communications required or permitted hereunder shall be in writing, and shall be
sufficiently given if made by hand delivery, by telecopier or registered or
certified mail, postage prepaid, return receipt requested, addressed as set
forth below each party’s name on the signature pages hereto.  Each of the
parties by written notice to each other may designate additional or different
addresses for notices to such Person.  Any notice or communication to the
parties shall be deemed to have been given or made as of the date so delivered
if personally delivered; when receipt is acknowledged, if faxed; and five
(5) calendar days after mailing if sent by registered or certified mail, postage
prepaid (except that a notice of change of address or a notice sent by mail to
the Collateral Agent shall not be deemed to have been given until actually
received by the addressee).

 

(j)            Binding Effect and Assignment.  This Agreement (i) creates a
continuing security interest in the Collateral, (ii) shall be binding on each
Grantor and its successors and assigns, and (iii) shall inure to the benefit of
Collateral Agent and its successors and assigns.  Neither Collateral Agent’s nor
Grantors’ rights and obligations hereunder may be assigned or otherwise
transferred without the prior written consent of the other party, except that
Collateral Agent’s rights under the Agreement may be assigned to any Person to
whom the Indenture Obligations are validly assigned in accordance with the
Indenture Documents.

 

(k)           Cumulative Rights.  All rights and remedies of Collateral Agent
hereunder are cumulative of each other and of every other right or remedy that
Collateral Agent

 

36

--------------------------------------------------------------------------------


 

may otherwise have at law or in equity or under any of the other Indenture
Documents, and the exercise of one or more of such rights or remedies shall not
prejudice or impair the concurrent or subsequent exercise of any other rights or
remedies.  Further, except as specifically noted as a waiver herein, no
provision of this Agreement is intended by the parties to this Agreement to
waive any rights, benefits or protection afforded to Collateral Agent under the
UCC.

 

(l)            Gender and Number.  Within this Agreement, words of any gender
shall be held and construed to include the other gender, and words in the
singular number shall be held and construed to include the plural and words in
the plural number shall be held and construed to include the singular, unless in
each instance the context requires otherwise.

 

(m)          Descriptive Headings.  The headings in this Agreement are for
convenience only and shall in no way enlarge, limit or define the scope or
meaning of the various and several provisions hereof.

 

(n)           Intercreditor Agreement.

 

(i)            The Liens, security interests and rights granted hereunder or
under any other Collateral Agreement in favor of Collateral Agent for the
benefit of itself, the Trustee and the Holders in respect of the Collateral and
the exercise of any right related thereto thereby shall be subject, in each
case, to the terms of the Intercreditor Agreement.

 

(ii)           In the event of any direct conflict between the express terms and
provisions of this Agreement or any Collateral Agreement and of the
Intercreditor Agreement, the terms and provisions of the Intercreditor Agreement
shall control.

 

(iii)          Notwithstanding anything to the contrary herein, any provision
hereof that requires any Grantor to (i) deliver any Collateral to Collateral
Agent or (ii) provide that the Collateral Agent have control over such
Collateral may be satisfied by (A) the delivery of such Collateral by such
Grantor to the Senior Credit Facility Agent for the benefit of the lenders party
to the Senior Credit Facility and Collateral Agent for the benefit of itself,
the Trustee and the Holders pursuant to Section 5.1 of the Intercreditor
Agreement and (B) providing that the Senior Credit Facility Agent be provided
with control with respect to such Collateral of such Grantor for the benefit of
the lenders party to the Senior Credit Facility and Collateral Agent for the
benefit of itself, the Trustee and the Holders pursuant to Section 5.1 of the
Intercreditor Agreement.

 

(o)           Additional Grantors.  Additional Subsidiaries may become a party
to this Agreement by the execution of a Security Agreement Joinder and delivery
of such other supporting documentation, corporate governance and authorization
documents, and an opinion of counsel, as required by Section 4.21 of the
Indenture.

 

37

--------------------------------------------------------------------------------


 

[Signature Pages Follow]

 

38

--------------------------------------------------------------------------------


 

EXECUTED as of the date first written above.

 

GRANTORS:

 

COLLATERAL AGENT:

 

 

 

A. M. CASTLE & CO., a Maryland corporation

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

By:

/s/ Scott F. Stephens

 

By:

/s/ Lynn Gosselin

Name: Scott F. Stephens

 

Name: Lynn Gosselin

Title: Vice President & Chief Financial Officer

 

Title: Vice President

 

 

 

Address:

 

 

 

 

 

 

 

 

1420 Kensington Road—Suite 220
Oak Brook, IL 60523

 

 

 

 

 

 

 

 

ADVANCED FABRICATING TECHNOLOGY, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

/s/ Scott F. Stephens

 

 

Name: Scott F. Stephens

 

 

Title: Vice President & Treasurer

 

 

 

 

 

Address:

 

 

687 Byrne Industrial Drive
Rockford, MI 49341

 

 

 

 

 

 

 

 

KEYSTONE TUBE COMPANY, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

/s/ Scott F. Stephens

 

 

Name: Scott F. Stephens

 

 

Title: Treasurer

 

 

 

 

 

Address:

 

 

1420 Kensington Road—Suite 220
Oak Brook, IL 60523

 

 

 

--------------------------------------------------------------------------------


 

 

 

 

OLIVER STEEL PLATE CO., a Delaware corporation

 

 

 

 

 

 

 

 

By:

/s/ Scott F. Stephens

 

 

Name: Scott F. Stephens

 

 

Title: Director & Treasurer

 

 

 

 

 

Address:

 

 

7851 Bavaria Road
Twinsburg, OH 44087

 

 

 

 

 

 

 

 

PARAMONT MACHINE COMPANY, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

/s/ Scott F. Stephens

 

 

Name: Scott F. Stephens

 

 

Title: Vice President

 

 

 

 

 

Address:

 

 

963 Commercial Ave., SE
New Philadelphia, OH 44663

 

 

 

 

 

 

 

 

TOTAL PLASTICS, INC. a Michigan corporation

 

 

 

 

 

 

 

 

By:

/s/ Scott F. Stephens

 

 

Name: Scott F. Stephens

 

 

Title: Vice President

 

 

 

 

 

Address:

 

 

2810 N. Burdick Street
Kalamazoo, MI 49004

 

 

 

--------------------------------------------------------------------------------


 

TRANSTAR INVENTORY CORP., a Delaware corporation

 

 

 

 

 

 

 

 

By:

/s/ Scott F. Stephens

 

 

Name: Scott F. Stephens

 

 

Title: Vice President & Chief Financial Officer

 

 

 

 

 

Address:

 

 

1420 Kensington Road—Suite 220
Oak Brook, IL 60523

 

 

 

 

 

 

 

 

TRANSTAR METALS CORP., a Delaware corporation

 

 

 

 

 

 

 

 

By:

/s/ Scott F. Stephens

 

 

Name: Scott F. Stephens

 

 

Title: Vice President

 

 

 

 

 

Address:

 

 

1420 Kensington Road—Suite 220
Oak Brook, IL 60523

 

 

 

 

 

 

 

 

TUBE SUPPLY, LLC, a Texas limited liability company

 

 

 

 

 

By:

/s/ Scott F. Stephens

 

 

Name: Scott F. Stephens

 

 

Title: Director & Treasurer

 

 

 

 

 

Address:

 

 

5169 Ashley Court
Houston, TX 77041

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

PLEDGED COMPANIES AND INTERESTS

 

Certificated Interests

 

Subsidiary

 

Parent

 

Jurisdiction of
Formation

 

Class of Shares

 

Shares
Outstanding

 

Percentage of
Ownership

A. M. Castle Metals UK, Limited

 

A. M. Castle & Co.

 

United Kingdom

 

Common Stock

 

1

 

100%

A. M. Castle & Co. (Canada) Inc.

 

A. M. Castle & Co.

 

Ontario

 

Common Stock

 

100

 

100%

A. M. Castle & Co. (Singapore) Pte. Ltd.

 

A. M. Castle & Co.

 

Singapore

 

Common Stock

 

1

 

100%

A. M. Castle Metal Materials (Shanghai) Co., Ltd.

 

A. M. Castle & Co.

 

Shanghai

 

Percentage Ownership Interest

 

100

 

100%

Castle Metals de Mexico, S.A. de C.V.

 

A. M. Castle & Co.

 

Mexico

 

Percentage Ownership Interest

 

100

 

100%

Datamet, Inc.

 

A. M. Castle & Co.

 

Illinois

 

Common Stock

 

1,000

 

100%

HY-Alloy Steels Company

 

A. M. Castle & Co.

 

Delaware

 

Common Stock

 

10

 

100%

Keystone Service, Inc.

 

A. M. Castle & Co.

 

Indiana

 

Common Stock

 

10,000

 

100%

Oliver Steel Plate Co.

 

A. M. Castle & Co.

 

Delaware

 

Common Stock

 

1,000

 

100%

Pacific Metals Company

 

A. M. Castle & Co.

 

California

 

Common Stock

 

1,000

 

100%

Total Plastics, Inc.

 

A. M. Castle & Co.

 

Michigan

 

Common Stock

 

510

 

100%

Transtar Metals Corp.

 

A. M. Castle & Co.

 

Delaware

 

Common Stock

 

1,000

 

100%

Transtar Inventory Corp.

 

Transtar Metals Corp.

 

Delaware

 

Common Stock

 

1,000

 

100%

Transtar Marine Corp.

 

Transtar Metals Corp.

 

Delaware

 

Common Stock

 

1,000

 

100%

Transtar Metals Limited

 

Transtar Metals Corp.

 

United Kingdom

 

Cumulative Redeemable Preference Shares

 

3,528,160

 

100%

Transtar Metals Limited

 

Transtar Metals Corp.

 

United Kingdom

 

Ordinary Shares

 

5,497,491

 

100%

Transtar Metals Limited

 

Transtar Metals Corp.

 

United Kingdom

 

Redeemable Preference Shares

 

500,000

 

100%

 

--------------------------------------------------------------------------------


 

Uncertificated Interests

 

Subsidiary

 

Parent

 

Jurisdiction of
Formation

 

Class of Shares

 

Shares
Outstanding

 

Percentage of
Ownership

Keystone Tube Company, LLC

 

A. M. Castle & Co.

 

Delaware

 

Percentage Ownership Interest

 

100

 

100%

KSI, LLC

 

A. M. Castle & Co.

 

Indiana

 

Common Stock

 

10,000

 

100%

Tube Supply, LLC

 

A. M. Castle & Co.

 

Texas

 

Membership Interests

 

n/a(1)

 

100%

Advanced Fabricating Technology, LLC

 

Total Plastics, Inc.

 

Delaware

 

Membership Units

 

1,000

 

100%

Paramont Machine Company, LLC

 

Total Plastics, Inc.

 

Delaware

 

Percentage Ownership Interest

 

100

 

100%

 

--------------------------------------------------------------------------------

(1)Tube Supply, LLC’s operating agreement does not provide for a set number of
membership interests.

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

CORPORATE EXISTENCE; SUBSIDIARIES

 

Grantor

 

Jurisdiction of Organization/
Formation

 

Entity Type

 

Chief Executive Office

A. M. Castle & Co.

 

Maryland

 

Corporation

 

1420 Kensington Road—Suite 220

Oak Brook, IL 60523

Advanced Fabricating Technology, LLC

 

Delaware

 

Limited Liability Company

 

687 Byrne Industrial Drive

Rockford, MI 49341

Keystone Tube Company, LLC

 

Delaware

 

Limited Liability Company

 

1420 Kensington Road—Suite 220

Oak Brook, IL 60523

Oliver Steel Plate Co.

 

Delaware

 

Corporation

 

7851 Bavaria Road

Twinsburg, OH 44087

Paramont Machine Company, LLC

 

Delaware

 

Limited Liability Company

 

963 Commercial Ave., SE

New Philadelphia, OH 44663

Total Plastics, Inc.

 

Michigan

 

Corporation

 

2810 N. Burdick St.

Kalamazoo, MI 49004

Transtar Inventory Corp.

 

Delaware

 

Corporation

 

1420 Kensington Road—Suite 220

Oak Brook, IL 60523

Transtar Metals Corp.

 

Delaware

 

Corporation

 

1420 Kensington Road—Suite 220

Oak Brook, IL 60523

Tube Supply, LLC

 

Texas

 

Limited Liability Company

 

5169 Ashley Court

Houston, Texas 77041

 

--------------------------------------------------------------------------------


 

Locations of Collateral:

 

Address

3900 Pinson Valley Parkway, Birmingham, AL 35217

3400 N. Wolf Road, Franklin Park, IL 60131

70 Quinsigamond Avenue, Worcester, MA 01610

3100 82nd Lane N.E., Blaine, MN 55449

11125 Metromont Parkway, Charlotte, NC 28269

26800 Miles Road, Bedford Heights, OH 44146

299 Canal Road, Fairless, PA 19030

2602 Pinewood Drive, Grand Prairie, TX 75051

6501 Bingle Road, Houston, TX 77092

1652 Gezon Parkway, Grand Rapids, MI 49509

2302 E. Magnolia Street, Suite A, Phoenix, AZ 85034

14001 Orange Avenue, Paramount, CA 90723

1625 Tillie Lewis Drive, Stockton, CA 95206

1420 Kensington Road, Suite 220, Oak Brook, IL 60523

4527 Columbia Ave., Hammond, IN 46327

3050 S. Hydraulic, Wichita, KS 67216

128 Thru-Way Parkway, Broussard, LA 70508

136 Dwight Rd., Longmeadow, MA

6100 Stilwell Street, Kansas City, MO 64120

4412 Dixie Highway, Fairfield, OH 45014

1134-A N. Garnett Road, Tulsa, OK 74116

19500 Texas State Hwy 249 Ste 260, Houston, TX 77092

20826 68th Avenue South, Kent, WA 98032

5323 N. 118th Court, Milwaukee, WI 53225

2150 Argentia Road, Mississauga, Ontario, L5N 2K7

3635 Thatcher Avenue, Saskatoon, SK

835 Selkirk Avenue, Pointe Claire, Quebec

5515 - 42 Street, Edmonton, Alberta T6B 3P2

687 Byrne Industrial Drive, Rockford, MI 49341

7851 Bavaria Road, Twinsburg, OH 44087

963 Commercial Ave., SE, New Philadelphia, OH 44663

203-F Kelsey Lane, Tampa, FL 33619

505 Busse Road, Elk Grove Village, IL 60007

7508 Honeywell Drive Fort Wayne, IN 46825

3316 Pogosa Court., Indianapolis, IN 46226

5242 Pulaski Highway, Baltimore, MD 21205

2810 North Burdick St., Kalamazoo, MI 49004

1661 Northfield Dr., Rochester Hills, MI 48309

1313 Old Kings Hwy, Maple Shade, NJ 08691

590 Franklin Avenue, Mt. Vernon, NY 10550

17851 Englewood Dr., Middleburg Heights, OH 44130

7561 B Derry St, Harrisburg, PA 17111

1800 Columbus Avenue, Pittsburgh, PA 15233

1518 Pontiac Avenue, Cranston, RI

3311 N. Park Blvd 10, Suite A, Alcoa, TN 37701

14400 South Figueroa St., Gardena, CA 92048

 

--------------------------------------------------------------------------------


 

Address

12 Cascade Blvd., Orange, CT 06477

15 Executive Boulevard, Orange, CT 06477

3745 Cherokee Street, Suite 202, Kennesaw, GA 30144

2950 All Hallows, Wichita, KS

4611 East 31st Street South, Wichita, KS

2100 Design Road Suite 120, Arlington, TX

5169 Ashley Court, Houston, Texas 77041

4669 Brittmoore Road, Houston, Texas 77041

11441 Brittmoore Park Dr., Houston, Texas 77041

5500 Crawford, Houston, Texas 77041

2503-84 Avenue Sherwood Park, Edmonton, Alberta, Canada T6P 1K1

8411 Irvington Blvd, Houston, 77022

1018 Rankin Road, Houston, TX

2186 Grand Caillou Road, Houma, LA 70363

301 Redmond Rd., Houma, LA 70363

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

COMMERCIAL TORT CLAIMS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

INTELLECTUAL PROPERTY RIGHTS

 

Owner

 

Description

 

Intellectual Property
Type

 

Registration
#

 

Registration
Date

 

Class

 

Country

A. M. Castle & Co.

 

Castle Metals Quik Guide Alloy Steel Bars

 

Copyright

 

A 816722

 

1/12/1977

 

N/A

 

USA

A. M. Castle & Co.

 

Castle Metals-Stock Catalogue

 

Copyright

 

A 875677

 

7/18/1977

 

N/A

 

USA

A. M. Castle & Co.

 

Starweld Tubing

 

Copyright

 

A 911815

 

11/14/1977

 

N/A

 

USA

A. M. Castle & Co.

 

Outside Sales Representative Training Program - Steel Plate Products

 

Copyright

 

TX 0-625-908

 

6/18/1980

 

N/A

 

USA

A. M. Castle & Co.

 

Outside Sales Representative Training Program - Steel Plate Products Territory
Plan Book

 

Copyright

 

TX 0-625-909

 

6/18/1980

 

N/A

 

USA

A. M. Castle & Co.

 

Inside Sales Representative Training Program - Steel Plate Products Workbook

 

Copyright

 

TX 0-625-910

 

6/18/1980

 

N/A

 

USA

A. M. Castle & Co.

 

Inside Sales Representative Training Program - Steel Plate Products

 

Copyright

 

TX 0-625-911

 

6/18/1980

 

N/A

 

USA

A. M. Castle & Co.

 

Outside Sales Representative Training Program - Steel Plate Products
Administrator’s Manual

 

Copyright

 

TX 0-625-912

 

6/18/1980

 

N/A

 

USA

A. M. Castle & Co.

 

Inside Sales Representatives Training Program - Steel Plate Products
Administrators’ Manual

 

Copyright

 

TX 0-662-011

 

6/18/1980

 

N/A

 

USA

A. M. Castle & Co.

 

Outside & Inside Sales Representative Training Program - Stainless Steel Bar
Products Administrator’s Manual

 

Copyright

 

TX 0-987-081

 

10/7/1982

 

N/A

 

USA

A. M. Castle & Co.

 

Inside Sales Representative Training Program - Stainless Steel Bar Products
Workbook

 

Copyright

 

TX 0-987-082

 

10/7/1982

 

N/A

 

USA

 

--------------------------------------------------------------------------------


 

Owner

 

Description

 

Intellectual Property
Type

 

Registration
#

 

Registration
Date

 

Class

 

Country

A. M. Castle & Co.

 

Inside sales representative training program, stainless steel bar products:
prework assignment

 

Copyright

 

TX 0-987-083

 

10/7/1982

 

N/A

 

USA

A. M. Castle & Co.

 

Outside Sales Representative Training Program - Stainless Steel Bar Update
Prework Assignment

 

Copyright

 

TX 1-001-811

 

10/7/1982

 

N/A

 

USA

A. M. Castle & Co.

 

Outside Sales Representative Training Program - Stainless Steel Bar Updates
Territory Plan Book

 

Copyright

 

TX 1-001-812

 

10/7/1982

 

N/A

 

USA

A. M. Castle & Co.

 

Castle Metals Alloy Catalogue

 

Copyright

 

TX 1-075-354

 

6/11/1982

 

N/A

 

USA

A. M. Castle & Co.

 

Castle Metals Inside Sales Representative Training Program - Nickel Alloy
Products Prework Assignment

 

Copyright

 

TX 1-075-355

 

12/10/1982

 

N/A

 

USA

A. M. Castle & Co.

 

Castle Metals Outside Sales Representative Training Program - Nickel Alloy
Products Territory Plan Book

 

Copyright

 

TX 1-075-356

 

12/10/1982

 

N/A

 

USA

A. M. Castle & Co.

 

Castle Metals Outside Sales Representative Training Program - Nickel Alloy
Products Prework Assignment

 

Copyright

 

TX 1-075-357

 

12/10/1982

 

N/A

 

USA

A. M. Castle & Co.

 

Castle Metals Inside Sales Representative Training Program - Nickel Alloy
Products Workbook

 

Copyright

 

TX 1-075-358

 

12/10/1982

 

N/A

 

USA

A. M. Castle & Co.

 

Castle Metals Outside & Inside Sales Representative Training Program - Nickel
Alloy Products Administrator’s Manual

 

Copyright

 

TX 1-075-359

 

12/10/1982

 

N/A

 

USA

 

--------------------------------------------------------------------------------


 

Owner

 

Description

 

Intellectual Property
Type

 

Registration
#

 

Registration
Date

 

Class

 

Country

A. M. Castle & Co.

 

Hy-Alloys Steels Company Catalogue

 

Copyright

 

TX 1-109-429

 

10/4/1982

 

N/A

 

USA

A. M. Castle & Co.

 

Castle Metals Tube-Pipe Catalog

 

Copyright

 

TX 2-116-469

 

7/20/1987

 

N/A

 

USA

A. M. Castle & Co.

 

Castle Metals Alloy Catalog

 

Copyright

 

TX 2-118-500

 

7/22/1987

 

N/A

 

USA

A. M. Castle & Co.

 

Call Castle for Tubing. Especially Dom.

 

Copyright

 

TX 2-118-959

 

7/20/1987

 

N/A

 

USA

A. M. Castle & Co.

 

Call Castle For Stainless Steel Bars

 

Copyright

 

TX 2-118-960

 

7/20/9187

 

N/A

 

USA

A. M. Castle & Co.

 

Call Castle For Metals, Especially to Better Your Bottom Line

 

Copyright

 

TX 2-118-961

 

7/20/1987

 

N/A

 

USA

A. M. Castle & Co.

 

Castle Metals Doesn’t Make Steel Plate, But We’re The One to Call to Make If You
Make It With Steel Plate.

 

Copyright

 

TX 2-118-962

 

7/20/1987

 

N/A

 

USA

A. M. Castle & Co.

 

Call Castle for Alloy Bars

 

Copyright

 

TX 2-120-564

 

7/20/1987

 

N/A

 

USA

A. M. Castle & Co.

 

Castle Metals Quik Guide Nickel Alloys

 

Copyright

 

TX 2-120-585

 

7/23/1987

 

N/A

 

USA

A. M. Castle & Co.

 

Castle Metals Quik Guide Titanium

 

Copyright

 

TX 2-121-356

 

7/20/1987

 

N/A

 

USA

A. M. Castle & Co.

 

Castle Metals Quik Guide Copper Brass & Bronze

 

Copyright

 

TX 2-121-357

 

7/20/1987

 

N/A

 

USA

A. M. Castle & Co.

 

Castle Metals Quik Guide Stainless Steel Bars

 

Copyright

 

TX 2-121-358

 

7/20/1987

 

N/A

 

USA

A. M. Castle & Co.

 

Call Castle For Metals. Especially to Better Your Bottom Line

 

Copyright

 

TX 2-121-359

 

7/20/1987

 

N/A

 

USA

A. M. Castle & Co.

 

Call Castle for Tubing. Especially D O M.

 

Copyright

 

TX 2-121-360

 

7/20/1987

 

N/A

 

USA

A. M. Castle & Co.

 

Hy-Alloy Steels Co. Catalog

 

Copyright

 

TX 2-121-364

 

7/20/1987

 

N/A

 

USA

A. M. Castle & Co.

 

Castle Metals Quik Guide Stainless Steel Bars

 

Copyright

 

TX 2-124-131

 

7/20/1987

 

N/A

 

USA

A. M. Castle & Co.

 

Castle Metals Quik Guide Cold Finished Carbon Steel Bars

 

Copyright

 

TX 2-124-132

 

7/20/1987

 

N/A

 

USA

A. M. Castle & Co.

 

Castle Metals Quik Guide Alloy Steel Bars

 

Copyright

 

TX 2-124-133

 

7/20/1987

 

N/A

 

USA

A. M. Castle & Co.

 

Castle Metals Alloy For Aerospace

 

Copyright

 

TX 2-124-134

 

7/20/1987

 

N/A

 

USA

 

--------------------------------------------------------------------------------


 

Owner

 

Description

 

Intellectual Property
Type

 

Registration
#

 

Registration
Date

 

Class

 

Country

A. M. Castle & Co.

 

Castle Metals Quik Guide Carbon & Alloy Rough Turned Steel Bars

 

Copyright

 

TX 2-124-135

 

7/20/1987

 

N/A

 

USA

A. M. Castle & Co.

 

Metaline Electronic Order Entry

 

Copyright

 

TX 2-124-162

 

7/20/1987

 

N/A

 

USA

A. M. Castle & Co.

 

Castle Metals Quik Guide Nickel Alloys

 

Copyright

 

TX 2-126-049

 

7/23/1987

 

N/A

 

USA

A. M. Castle & Co.

 

Castle Metals Alloy Catalog

 

Copyright

 

TX 2-127-934

 

8/5/1987

 

N/A

 

USA

A. M. Castle & Co.

 

Call Castle for Alloy Bars

 

Copyright

 

TX 2-139-138

 

7/20/1987

 

N/A

 

USA

A. M. Castle & Co.

 

Castle Metals Catalog

 

Copyright

 

TX 2-150-475

 

9/3/1987

 

N/A

 

USA

A. M. Castle & Co.

 

Castle Metals Policy Learning Guide

 

Copyright

 

TX 2-157-596

 

9/24/1987

 

N/A

 

USA

A. M. Castle & Co.

 

Castle Metals Quik Guide Aluminum Cold Finished Rod & Bar

 

Copyright

 

TX 2-181-733

 

3/24/1986

 

N/A

 

USA

A. M. Castle & Co.

 

Call Castle For Stainless Steel Bars

 

Copyright

 

TX 2-181-739

 

12/24/1984

 

N/A

 

USA

A. M. Castle & Co.

 

Call Castle For High Nickel Alloys

 

Copyright

 

TX 2-187-532

 

12/15/1984

 

N/A

 

USA

A. M. Castle & Co.

 

What’s New?...

 

Copyright

 

TX 2-207-916

 

10/30/1987

 

N/A

 

USA

A. M. Castle & Co.

 

Hydra Brite Hydraulic Line Tubing

 

Copyright

 

TX 2-278-736

 

3/21/1988

 

N/A

 

USA

A. M. Castle & Co.

 

Castle Giants

 

Copyright

 

TX 2-294-263

 

12/30/1987

 

N/A

 

USA

A. M. Castle & Co.

 

Quik Guide Carbon & Alloy Tubing

 

Copyright

 

TX 2-294-297

 

2/19/1988

 

N/A

 

USA

A. M. Castle & Co.

 

Castle Metals Cut-Off Lathe

 

Copyright

 

TX 2-328-646

 

3/1/1988

 

N/A

 

USA

A. M. Castle & Co.

 

Plate Facility to Serve the Great Southwest

 

Copyright

 

TX 2-328-982

 

7/29/1988

 

N/A

 

USA

A. M. Castle & Co.

 

Castle Metals Quik Guide Alloy Steel Bars

 

Copyright

 

TX 2-402-998

 

9/14/1988

 

N/A

 

USA

A. M. Castle & Co.

 

Your Alloy Advantage Castle Metals

 

Copyright

 

TX 2-413-785

 

9/6/1988

 

N/A

 

USA

A. M. Castle & Co.

 

Alloy A-286 Alloys for Aerospace

 

Copyright

 

TX 2-431-668

 

10/6/1988

 

N/A

 

USA

A. M. Castle & Co.

 

Announcing A New Castle Metals Location

 

Copyright

 

TX 2-448-591

 

11/2/1988

 

N/A

 

USA

A. M. Castle & Co.

 

Castle Metals Quik Guide Aluminum Plate

 

Copyright

 

TX 2-467-693

 

12/2/1988

 

N/A

 

USA

 

--------------------------------------------------------------------------------


 

Owner

 

Description

 

Intellectual Property
Type

 

Registration
#

 

Registration
Date

 

Class

 

Country

A. M. Castle & Co.

 

Castle Metals Quik Guide Aluminum Plate & Extruded Rod & Bar

 

Copyright

 

TX 2-483-544

 

12/12/1988

 

N/A

 

USA

A. M. Castle & Co.

 

Castle Metals Quik Guide Garbon & Alloy Plate

 

Copyright

 

TX 2-506-545

 

2/13/1984

 

N/A

 

USA

A. M. Castle & Co.

 

Your Alloy Advantage - Machinability

 

Copyright

 

TX 2-507-331

 

2/2/1989

 

N/A

 

USA

A. M. Castle & Co.

 

We’re First Again Supercut 150

 

Copyright

 

TX 2-512-452

 

8/25/1988

 

N/A

 

USA

A. M. Castle & Co.

 

Supercut 150 Specifications

 

Copyright

 

TX 2-512-453

 

9/14/1988

 

N/A

 

USA

A. M. Castle & Co.

 

Turn to Castle for Great Savings

 

Copyright

 

TX 2-524-505

 

3/9/1989

 

NA

 

USA

A. M. Castle & Co.

 

Alloys For Aerospace

 

Copyright

 

TX 2-528-481

 

3/8/1989

 

N/A

 

USA

A. M. Castle & Co.

 

Great In Stainless Plate

 

Copyright

 

TX 2-555-608

 

4/11/1989

 

N/A

 

USA

A. M. Castle & Co.

 

Castle Metals Quik Guide Copper Brass & Bronze

 

Copyright

 

TX 2-555-858

 

4/11/1989

 

N/A

 

USA

A. M. Castle & Co.

 

New Dimensions In Flats!

 

Copyright

 

TX 2-574-503

 

1/18/1990

 

N/A

 

USA

A. M. Castle & Co.

 

Castle Giants - Some Very Big Reasons Why Castle Metals Is Great In Plate

 

Copyright

 

TX 2-576-414

 

4/26/1989

 

N/A

 

USA

A. M. Castle & Co.

 

Castle Metals Quik Guide - Alloy Steel Bars

 

Copyright

 

TX 2-577-729

 

5/10/1989

 

N/A

 

USA

A. M. Castle & Co.

 

Castle Metals Quik Guide - Titanium

 

Copyright

 

TX 2-577-730

 

5/15/1989

 

N/A

 

USA

A. M. Castle & Co.

 

Castle Metals Quik Guide Alloy Steel

 

Copyright

 

TX 2-612-114

 

7/10/1989

 

N/A

 

USA

A. M. Castle & Co.

 

Castle Metals Quik Guide Processing

 

Copyright

 

TX 2-616-173

 

7/12/1989

 

N/A

 

USA

A. M. Castle & Co.

 

EDI - The Wave Of The Future

 

Copyright

 

TX 2-633-254

 

8/9/1989

 

N/A

 

USA

A. M. Castle & Co.

 

Quik Guide Products

 

Copyright

 

TX 2-747-823

 

12/27/1989

 

N/A

 

USA

A. M. Castle & Co.

 

Cal-Al

 

Copyright

 

TX 2-747-831

 

1/11/1990

 

N/A

 

USA

A. M. Castle & Co.

 

One Hundred Years Ago, We Supplied Metals To People Breaking New Frontiers

 

Copyright

 

TX 2-747-909

 

11/8/1989

 

N/A

 

USA

A. M. Castle & Co.

 

Quik Guide - Stainless Steel Bars

 

Copyright

 

TX 2-747-910

 

12/27/1989

 

N/A

 

USA

A. M. Castle & Co.

 

Only From The Alloy Professionals

 

Copyright

 

TX 2-748-240

 

11/27/1989

 

N/A

 

USA

 

--------------------------------------------------------------------------------


 

Owner

 

Description

 

Intellectual Property
Type

 

Registration
#

 

Registration
Date

 

Class

 

Country

A. M. Castle & Co.

 

New Dimensions In Flats!

 

Copyright

 

TX 2-754-503

 

1/30/1990

 

N/A

 

USA

A. M. Castle & Co.

 

Alloys For Aerospace

 

Copyright

 

TX 2-789-914

 

2/13/1990

 

N/A

 

USA

A. M. Castle & Co.

 

Telcut

 

Copyright

 

TX 2-792-501

 

3/13/1990

 

N/A

 

USA

A. M. Castle & Co.

 

The Electronic Castle Metals

 

Copyright

 

TX 2-805-862

 

2/13/1990

 

N/A

 

USA

A. M. Castle & Co.

 

Quik Guide Cold Finished Carbon Steel Bars

 

Copyright

 

TX 2-838-507

 

8/2/1990

 

N/A

 

USA

A. M. Castle & Co.

 

Castle Metals Financial Management Training Program Unit 1 Financial Management
Concepts *Revised

 

Copyright

 

TX 3-408-701

 

2/1/1983

 

N/A

 

USA

HY-Alloy Steels Co.

 

hA Block Design B/W

 

Trademark

 

1,128,438

 

12/25/1979

 

42

 

USA

A. M. Castle & Co.

 

The One Call To Make If You Make It With Metal

 

Servicemark

 

1,218,678

 

11/30/1982

 

42

 

USA

A. M. Castle & Co.

 

(ROOK) Castle Metals The One Call to Make if you Make it with Metal.

 

Servicemark

 

1,218,679

 

11/30/1982

 

42

 

USA

A. M. Castle & Co.

 

HY-ALLOY (BLOCK hA) STEELS

 

Servicemark

 

1,272,222

 

3/27/1984

 

42

 

USA

A. M. Castle & Co.

 

ROOK DESIGN IN CIRCLE

 

Servicemark

 

1,297,178

 

9/18/1984

 

42

 

USA

A. M. Castle & Co.

 

CASTLE METALS

 

Servicemark

 

1,336,048

 

5/14/1985

 

42

 

USA

A. M. Castle & Co.

 

hA [BLOCK]

 

Servicemark

 

1,336,058

 

5/14/1985

 

42

 

USA

A. M. Castle & Co.

 

Metalink

 

Servicemark

 

1,494,616

 

6/28/1988

 

42

 

USA

A. M. Castle & Co.

 

Processed With Pride

 

Servicemark

 

1,868,639

 

12/20/1994

 

40

 

USA

A. M. Castle & Co.

 

HA Industries (BLOCK)

 

Servicemark

 

2,053,333

 

4/15/1997

 

40

 

USA

A. M. Castle & Co.

 

Quik Buy

 

Servicemark

 

2,093,452

 

9/2/1997

 

42

 

USA

Total Plastics, Inc.

 

Total Plastics, Inc.

 

Servicemark

 

2,112,867

 

11/11/1997

 

42

 

USA

Total Plastics, Inc.

 

TPI

 

Servicemark

 

2,120,410

 

12/9/1997

 

42

 

USA

A. M. Castle & Co.

 

Castle Advanced Materials SPG

 

Servicemark

 

2,130,876

 

1/20/1998

 

42

 

USA

A. M. Castle & Co.

 

StressFree

 

Servicemark

 

2,248,378

 

5/25/1999

 

35

 

USA

A. M. Castle & Co.

 

STRESSFree [BOLD]

 

Servicemark

 

2,248,387

 

5/25/1999

 

35

 

USA

A. M. Castle & Co.

 

WE MAKE A GOOD PLATE GREAT

 

Servicemark

 

2,672,116

 

1/7/2003

 

40

 

USA

A. M. Castle & Co.

 

STRESSFREE with Smoke Design

 

Servicemark

 

2,534,390

 

1/29/2002

 

35

 

USA

A. M. Castle & Co.

 

CMQ

 

Servicemark

 

2,314,848

 

2/1/2000

 

35

 

USA

 

--------------------------------------------------------------------------------


 

Owner

 

Description

 

Intellectual Property
Type

 

Registration
#

 

Registration
Date

 

Class

 

Country

A. M. Castle & Co.

 

The Bar Professionals

 

Servicemark

 

2,920,641

 

1/25/2005

 

35

 

USA

Total Plastics, Inc.

 

The Plastics Store

 

Servicemark

 

3,080,973

 

4/11/2006

 

35

 

USA

Total Plastics, Inc.

 

The Plastics store (red and black)

 

Servicemark

 

3,088,906

 

5/2/2006

 

34

 

USA

A. M. Castle & Co.

 

#1 Your First Choice in… Plate (BLOCK)

 

Servicemark

 

3,314,426

 

10/16/2007

 

35

 

USA

A. M. Castle & Co.

 

#1 Your First Choice in Plate

 

Servicemark

 

3,321,166

 

10/23/2007

 

35

 

USA

A. M. Castle & Co.

 

Oliver

 

Servicemark

 

3,477,543

 

7/29/2008

 

40

 

USA

A. M. Castle & Co.

 

Oliver Steel Plate

 

Servicemark

 

3,473,178

 

7/22/2008

 

40

 

USA

A. M. Castle & Co.

 

Castle Design

 

Servicemark

 

3,466,370

 

7/15/2008

 

40

 

USA

A. M. Castle & Co.

 

CASTLE METALS

 

Servicemark

 

3,466,369

 

7/15/2008

 

40

 

USA

A. M. Castle & Co.

 

CASTLE METALS PLUS

 

Servicemark

 

3,896,853

 

12/28/2010

 

42

 

USA

A. M. Castle & Co.

 

Supercut 150

 

Trademark

 

3,297,988

 

9/25/2007

 

6

 

USA

A. M. Castle & Co.

 

(ROOK) Castle Metals

 

Trademark

 

1,009,462

 

4/29/1975

 

6

 

USA

A. M. Castle & Co.

 

Procut

 

Trademark

 

2,482,989

 

8/28/2001

 

6

 

USA

A. M. Castle & Co.

 

Truhard

 

Trademark

 

1,841,174

 

6/21/1994

 

6

 

USA

A. M. Castle & Co.

 

Ultra-Tuff

 

Trademark

 

1,796,753

 

10/5/1993

 

6

 

USA

A. M. Castle & Co.

 

ROOK BLACK & WHITE CIRCLE IN SQUARE

 

Trademark

 

1,338,782

 

6/4/1985

 

6

 

USA

A. M. Castle & Co.

 

ROOK BLACK & WHITE - CIRCLE

 

Trademark

 

1,295,685

 

9/18/1984

 

6

 

USA

A. M. Castle & Co.

 

PURECUT

 

Trademark

 

1,681,773

 

4/7/1992

 

6

 

USA

A. M. Castle & Co.

 

Purecut 40

 

Trademark

 

1,658,801

 

10/1/1991

 

6

 

USA

A. M. Castle & Co.

 

Purecut 20

 

Trademark

 

1,655,225

 

9/3/1991

 

6

 

USA

A. M. Castle & Co.

 

TELCUT

 

Trademark

 

1,932,161

 

10/31/1995

 

6

 

USA

A. M. Castle & Co.

 

Telcut 40

 

Trademark

 

1,654,717

 

8/27/1991

 

6

 

USA

A. M. Castle & Co.

 

CPR-H

 

Trademark

 

2,373,599

 

8/1/2000

 

6

 

USA

A. M. Castle & Co.

 

CPR

 

Trademark

 

2,373,598

 

8/1/2000

 

6

 

USA

A. M. Castle & Co.

 

Formable 400F

 

Trademark

 

2,385,887

 

9/12/2000

 

6

 

USA

A. M. Castle & Co.

 

SUPERCUT 150 and DESIGN

 

Trademark

 

1,544,169

 

6/20/1989

 

6

 

USA

A. M. Castle & Co.

 

OLIVER STEEL PLATE & Design

 

Trademark

 

3,576,860

 

2/17/2009

 

6

 

USA

A. M. Castle & Co.

 

OLIVER

 

Trademark

 

3,573,220

 

2/10/2009

 

6

 

USA

A. M. Castle & Co.

 

Q and DESIGN

 

Servicemark

 

1,509,629

 

10/18/1988

 

6

 

USA

A. M. Castle & Co.

 

METAL EXPRESS

 

Servicemark

 

2,091,773

 

8/26/1997

 

42

 

USA

A. M. Castle & Co.

 

HA Design [SHADED H] (Canada)

 

Trademark

 

355,830

 

5/12/1989

 

46

 

Canada

A. M. Castle & Co.

 

HA DESIGN [SHADED A] (Canada)

 

Trademark

 

355,839

 

5/12/1989

 

46

 

Canada

A. M. Castle & Co.

 

ROOK IN CIRCLE (Canada)

 

Trademark

 

358,007

 

6/30/1989

 

46

 

Canada

A. M. Castle & Co.

 

Metaline (Canada)

 

Trademark

 

357,679

 

6/30/1989

 

46

 

Canada

A. M. Castle & Co.

 

Q & ROOK Design (Canada)

 

Trademark

 

360,429

 

9/15/1989

 

46

 

Canada

 

--------------------------------------------------------------------------------


 

Owner

 

Description

 

Intellectual Property
Type

 

Registration
#

 

Registration
Date

 

Class

 

Country

A. M. Castle & Co.

 

HY-ALLOY [HA DESIGN] STEELS (Canada)

 

Trademark

 

349,591

 

12/23/1988

 

46

 

Canada

A. M. Castle & Co.

 

[ROOK IN CIRCLE] CASTLE METALS (Canada)

 

Trademark

 

357,849

 

6/30/1989

 

46

 

Canada

A. M. Castle & Co.

 

The One to Call if You Make it With Metal (Canada)

 

Trademark

 

344,674

 

9/9/1988

 

46

 

Canada

A. M. Castle & Co.

 

Castle Metals (Canada)

 

Trademark

 

344,673

 

9/9/1988

 

46

 

Canada

A. M. Castle & Co.

 

ROOK IN CIRCLE DESIGN (Canada)

 

Trademark

 

346,095

 

10/7/1988

 

46

 

Canada

A. M. Castle & Co.

 

[ROOK IN CIRCLE] CASTLE METALS - The one call to make if you make it with metal
(Canada)

 

Trademark

 

346,195

 

10/14/1988

 

46

 

Canada

A. M. Castle & Co.

 

INNOVATIVE SUPPLY-CHAIN SOLUTION FOR YOUR SPECIALTY METALS NEEDS (Canada)

 

Trademark

 

1,517,749

 

3/4/2011

 

 

 

Canada

A. M. Castle & Co.

 

CASTLE METALS (China)

 

Trademark

 

6,553,994

 

8/7/2010

 

40

 

China

A. M. Castle & Co.

 

Castle Design (China)

 

Trademark

 

6,553,656

 

3/28/2010

 

40

 

China

A. M. Castle & Co.

 

CASTLE METALS (China)

 

Trademark Application

 

6,553,997

 

9/28/2010

 

35

 

China

A. M. Castle & Co.

 

Castle Design (China)

 

Trademark Application

 

6,553,996

 

9/28/2010

 

35

 

China

A. M. Castle & Co.

 

CASTLE METALS (China)

 

Trademark Application

 

6,553,998

 

2/15/2008

 

6

 

China

A. M. Castle & Co.

 

Castle Design (China)

 

Trademark

 

6,553,995

 

3/28/2010

 

6

 

China

A. M. Castle & Co.

 

CASTLE METALS (European Community)

 

Trademark

 

6,561,121

 

1/8/2008

 

6-40-42

 

European Community

A. M. Castle & Co.

 

CASTLE DESIGN (European Community)

 

Trademark

 

6,583,926

 

1/16/2008

 

6-40-42

 

European Community

A. M. Castle & Co.

 

INNOVATIVE SUPPLY-CHAIN SOLUTION FOR YOUR SPECIALTY METALS NEEDS (European
Community)

 

Trademark

 

009788415

 

3/4/2011

 

 

 

European Community

A. M. Castle & Co.

 

CASTLE METALS (Mexico)

 

Trademark

 

504,223

 

11/1/2004

 

42

 

Mexico

A. M. Castle & Co.

 

CASTLE (Mexico)

 

Trademark

 

497,189

 

1/12/2005

 

6

 

Mexico

 

--------------------------------------------------------------------------------


 

Owner

 

Description

 

Intellectual Property
Type

 

Registration
#

 

Registration
Date

 

Class

 

Country

A. M. Castle & Co.

 

Castle Design (Mexico)

 

Trademark

 

514,648

 

1/12/2005

 

6

 

Mexico

A. M. Castle & Co.

 

PURECUT (Mexico)

 

Trademark

 

496,128

 

1/12/2005

 

6

 

Mexico

A. M. Castle & Co.

 

TRUHARD (Mexico)

 

Trademark

 

496,129

 

1/12/2005

 

6

 

Mexico

A. M. Castle & Co.

 

ULTRA-TUFF (Mexico)

 

Trademark

 

196,127

 

1/12/2005

 

6

 

Mexico

A. M. Castle & Co.

 

B&W Castle Design w/o denomination (MEXICO)

 

Trademark

 

654,120

 

11/16/2004

 

42

 

Mexico

A. M. Castle & Co.

 

INNOVATIVE SUPPLY-CHAIN SOLUTION FOR YOUR SPECIALTY METALS NEEDS (Mexico)

 

Trademark

 

1,160,485

 

App.3/4/11

 

35

 

Mexico

 

Domain Names

 

Domain

 

Country

 

Registrant

 

Registrar

aftechintl.com

 

US

 

Total Plastics, Inc.
2810 N. Burdick St
Kalamazoo, MI 49004-3615

 

Network Solutions, LLC

aftech-intl.com

 

US

 

Total Plastics, Inc.
2810 N. Burdick St
Kalamazoo, MI 49004-3615

 

Network Solutions, LLC

amcastle.co.uk

 

United Kingdom

 

Castle Metals
c/o Network Solutions
PO Box 447
Herndon, VA 20172

 

Network Solutions, LLC

amcastle.com

 

US

 

Castle Metals
1420 Kensington Road, Suite 220
Oak Brook, IL 60523

 

Network Solutions, LLC

amcastle.com.mx

 

Mexico

 

Network Team
Franklin Park, Illinois

 

GoDaddy.com

amcastle.de

 

Germany

 

Castle Metals
1420 Kensington Road, Suite 220
Oak Brook, IL 60523

 

 

amcastle.net

 

US

 

Castle Metals
1420 Kensington Road, Suite 220
Oak Brook, IL 60523

 

Network Solutions, LLC

 

--------------------------------------------------------------------------------


 

Domain

 

Country

 

Registrant

 

Registrar

Ame-sa.com

 

US

 

A. M. Castle & Co
1420 Kensington Road, Suite 220
Oak Brook, IL 60523

 

GoDaddy.com

castledirect.com

 

US

 

Castle Metals
1420 Kensington Road, Suite 220
Oak Brook, IL 60523

 

 

castle-direct.com

 

US

 

Castle Metals
1420 Kensington Road, Suite 220
Oak Brook, IL 60523

 

Network Solutions, LLC

castlemetals.co.uk

 

United Kingdom

 

Castle Metals
1420 Kensington Road, Suite 220
Oak Brook, IL 60523

 

Network Solutions, LLC

castlemetals.com

 

US

 

Castle Metals
1420 Kensington Road, Suite 220
Oak Brook, IL 60523

 

Network Solutions, LLC

castlemetalsaerospace.com

 

US

 

Narasimhan Mandyam
37, Kemapura, Hebbal
Bangalore, 560024
INDIA

 

Register.com, Inc.

castlemetalsdirect.com

 

US

 

Castle Metals
1420 Kensington Road, Suite 220
Oak Brook, IL 60523

 

Network Solutions, LLC

castlemetalsuk.co.uk

 

United Kingdom

 

A.M. Castle and Company
3400 North Wolf Road
Franklin Park, IL 60131

 

GoDaddy.com

castlemetalsuk.com

 

US

 

A. M. Castle and Company
1420 Kensington Road, Suite 220
Oak Brook, IL 60523

 

GoDaddy.com

castlemetalsuk.de

 

Germany

 

Leonie Rudman
4479 Holly Street
Kansas City, Missouri 64157

 

Not listed



castlemetalsuk.fr

 

France

 

Not Listed

 

Key-Systems GmbH

castlesystem.com

 

US

 

Castle Metals
1420 Kensington Road, Suite 220
Oak Brook, IL 60523

 

Network Solutions, LLC

cutterprecision.com

 

US

 

Castle Metals
1420 Kensington Road, Suite 220
Oak Brook, IL 60523

 

Network Solutions, LLC

 

--------------------------------------------------------------------------------


 

Domain

 

Country

 

Registrant

 

Registrar

devamcastle.com

 

US

 

Castle Metals
1420 Kensington Road, Suite 220
Oak Brook, IL 60523

 

GoDaddy.com

e-castlemetals.com

 

US

 

Castle Metals
1420 Kensington Road, Suite 220
Oak Brook, IL 60523

 

Network Solutions, LLC

eharding.co.uk

 

United Kingdom

 

E. Harding & Sons Ltd.



 

1&1 Internet AG

Ehardings.com

 

US

 

A. M. Castle and Company
1420 Kensington Road, Suite 220
Oak Brook, IL 60523

 

GoDaddy.com

haindustries.com

 

US

 

Castle Metals
1420 Kensington Road, Suite 220
Oak Brook, IL 60523

 

Network Solutions, LLC

hyalloy.com

 

US

 

Castle Metals
1420 Kensington Road, Suite 220
Oak Brook, IL 60523

 

Network Solutions, LLC

kksstainless.co.uk

 

United Kingdom

 

Dan Chippendale



 

1&1 Internet AG

KKSStainless.com

 

US

 

Castle Metals UK Ltd
Unit 10 & 11
Guide, Blackburn BB1 2QE, Great Britain

 

GoDaddy.com

lean-duplex.co.uk

 

United Kingdom

 

Metals UK
1420 Kensington Road, Suite 220
Oak Brook, IL 60527

 

1&1 Internet AG

Loksplasma.co.uk

 

United Kingdom

 

Castle Metals UK Ltd



 

1&1 Internet AG

loks-profiles.co.uk

 

United Kingdom

 

Castle Metals UK Ltd

 

1&1 Internet AG

loksprofiles.co.uk

 

United Kingdom

 

Awareness Software Ltd

 

1&1 Internet AG

loks-profiles.com

 

US

 

Castle Metals UK Ltd
Unit 10 & 11
Guide, Blackburn BB1 2QE, Great Britain

 

GoDaddy.com

metalsgroupinc.com

 

US

 

Castle Metals UK Ltd
Unit 10 & 11
Guide, Blackburn BB1 2QE, Great Britain

 

GoDaddy.com

 

--------------------------------------------------------------------------------


 

Domain

 

Country

 

Registrant

 

Registrar

metalsgroupindia.com

 

US

 

Castle Metals UK Ltd
Unit 10 & 11
Guide, Blackburn BB1 2QE, Great Britain

 

GoDaddy.com

MetalsUK.com

 

US

 

Castle Metals UK Ltd
Unit 10 & 11
Guide, Blackburn BB1 2QE, Great Britain

 

GoDaddy.com

oliversteel.com

 

US

 

Oliver Steel Plate Corp.
7851 Bavaria Road
Twinsburg, OH 44087

 

ENOM, Inc.

paramontmachinecompany.com

 

US

 

Total Plastics, Inc.
2810 N. Burdick St
Kalamazoo, MI 49004-3615

 

Network Solutions, LLC

pioneeraluminum.com

 

US

 

A. M. Castle and Company
1420 Kensington Road, Suite 220
Oak Brook, IL 60523

 

GoDaddy.com

plasticsdistributor.com

 

US

 

Total Plastics, Inc.
2810 N. Burdick St
Kalamazoo, MI 49004-3615

 

Network Solutions, LLC

pmcplastic.com

 

US

 

Total Plastics, Inc.
2810 N. Burdick St
Kalamazoo, MI 49004-3615

 

Network Solutions, LLC

sfsgonline.biz

 

US

 

Total Plastics, Inc.
2810 N. Burdick St
Kalamazoo, MI 49004-3615

 

Network Solutions, LLC

sfsgonline.com

 

US

 

Total Plastics, Inc.
2810 N. Burdick St
Kalamazoo, MI 49004-3615

 

Network Solutions, LLC

storefixturesolutionsgroup.com

 

US

 

Total Plastics, Inc.
2810 N. Burdick St
Kalamazoo, MI 49004-3615

 

Network Solutions, LLC

themetalsgroup.com

 

US

 

Castle Metals UK Ltd
Unit 10 & 11
Guide, Blackburn BB1 2QE, Great Britain

 

GoDaddy.com

theplasticsstore.com

 

US

 

Total Plastics, Inc.
2810 N. Burdick St
Kalamazoo, MI 49004-3615

 

Network Solutions, LLC

tiernay.com

 

US

 

A. M. Castle and Company
1420 Kensington Road, Suite 220
Oak Brook, IL 60523

 

GoDaddy.com

totalplastics.biz

 

US

 

Total Plastics, Inc.
2810 N. Burdick St
Kalamazoo, MI 49004-3615

 

Network Solutions, LLC

 

--------------------------------------------------------------------------------


 

Domain

 

Country

 

Registrant

 

Registrar

totalplastics.com

 

US

 

Total Plastics, Inc.
2810 N. Burdick St
Kalamazoo, MI 49004-3615

 

Network Solutions, LLC

totalplastics.org

 

US

 

Total Plastics, Inc.
2810 N. Burdick St
Kalamazoo, MI 49004-3615

 

Network Solutions, LLC

totalplastics.us

 

US

 

Total Plastics, Inc.
2810 N. Burdick St
Kalamazoo, MI 49004-3615

 

Network Solutions, LLC

transtarmetals.com

 

US

 

A. M. Castle and Company
1420 Kensington Road, Suite 220
Oak Brook, IL 60523

 

GoDaddy.com

tubesupply.ca

 

Canada

 

Tube Supply, Inc.
Noel Tovar
2503 84 Avenue
Edmonton AB T6P1K4 Canada

 

Tucows.com

tubesupply.com

 

US

 

Tube Supply, Inc.
5169 Ashley Court
Houston, TX 77041

 

Network Solutions, LLC

tubesupply.net

 

US

 

Tube Supply, Inc.
5169 Ashley Court
Houston, TX 77041

 

Network Solutions, LLC

tubesupply.org

 

US

 

Tube Supply, Inc.
5169 Ashley Court
Houston, TX 77041

 

Network Solutions, LLC

tubesupply.us

 

US

 

Tube Supply, Inc.
5169 Ashley Court
Houston, TX 77041

 

Tucows.com

 

--------------------------------------------------------------------------------


 

SCHEDULE 5

 

Deposit Accounts

 

[On file with Agent]

 

--------------------------------------------------------------------------------


 

ANNEX A

 

FORM OF AGREEMENT REGARDING UNCERTIFICATED SECURITIES,
LIMITED LIABILITY COMPANY INTERESTS AND PARTNERSHIP INTERESTS

 

AGREEMENT (as amended, modified, restated and/or supplemented from time to time,
this “Agreement”), dated as of [                   , 201  ], among the
undersigned pledgor (the “Pledgor”), [                        ], not in its
individual capacity but solely as Collateral Agent (the “Pledgee”), and
[                    ], as the issuer of the Uncertificated Securities, Limited
Liability Company Interests and/or Partnership Interests (each as defined below)
(the “Issuer”).

 

W I T N E S S E T H :

 

WHEREAS, the Pledgor[, certain of its affiliates] and the Pledgee have entered
into a Pledge and Security Agreement, dated as of December 15, 2011 (as amended,
modified, restated and/or supplemented from time to time, the “Security
Agreement”), under which, among other things, in order to secure the payment of
the Indenture Obligations (as defined in the Security Agreement), the Pledgor
has or will pledge to the Pledgee for the benefit of the Secured Parties (as
defined in the Security Agreement), and grant a security interest in favor of
the Pledgee for the benefit of the Secured Parties in, all of the right, title
and interest of the Pledgor in and to any and all [“uncertificated securities”
(as defined in Section 8-102(a)(18) of the Uniform Commercial Code, as adopted
in the State of New York) (“Uncertificated Securities”)] [Partnership Interests
(as defined in the Security Agreement)] [Limited Liability Company Interests (as
defined in the Security Agreement)], from time to time issued by the Issuer,
whether now existing or hereafter from time to time acquired by the Pledgor
(with all of such [Uncertificated Securities] [Partnership Interests] [Limited
Liability Company Interests] being herein collectively called the “Issuer
Pledged Interests”); and

 

WHEREAS, the Pledgor desires the Issuer to enter into this Agreement in order to
perfect the security interest of the Pledgee under the Pledge Agreement in the
Issuer Pledged Interests, to vest in the Pledgee control of the Issuer Pledged
Interests and to provide for the rights of the parties under this Agreement;

 

NOW THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, and for other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

 

1.  The Pledgor hereby irrevocably authorizes and directs the Issuer, and the
Issuer hereby agrees, to comply with any and all instructions and orders
originated by the Pledgee (and its successors and assigns) regarding any and all
of the Issuer Pledged Interests without the further consent by the registered
owner (including the Pledgor), and, following its receipt of a notice from the
Pledgee stating that the Pledgee is exercising exclusive control of the Issuer
Pledged Interests, not to comply with any instructions or orders regarding any
or all of the Issuer

 

--------------------------------------------------------------------------------


 

Pledged Interests originated by any person or entity other than the Pledgee (and
its successors and assigns) or a court of competent jurisdiction.

 

2.  The Issuer hereby certifies that (i) no notice of any security interest,
lien or other encumbrance or claim affecting the Issuer Pledged Interests (other
than the security interest of the Pledgee) has been received by it, and (ii) the
security interest of the Pledgee in the Issuer Pledged Interests has been
registered in the books and records of the Issuer.

 

3.  The Issuer hereby represents and warrants that (i) the pledge by the Pledgor
of, and the granting by the Pledgor of a security interest in, the Issuer
Pledged Interests to the Pledgee, for the benefit of the Secured Parties, does
not violate the charter, by-laws, partnership agreement, membership agreement or
any other agreement governing the Issuer or the Issuer Pledged Interests, and
(ii) the Issuer Pledged Interests consisting of capital stock of a corporation
are fully paid and nonassessable.

 

4.  All notices, statements of accounts, reports, prospectuses, financial
statements and other communications to be sent to the Pledgor by the Issuer in
respect of the Issuer will also be sent to the Pledgee at the following address:

 

[                                    ]

[                                    ]

Attention:  [                            ]

Telephone No.:  [                            ]

Telecopier No.:  [                            ]

 

5.  Following its receipt of a notice from the Pledgee stating that the Pledgee
is exercising exclusive control of the Issuer Pledged Interests and until the
Pledgee shall have delivered written notice to the Issuer that all of the
Indenture Obligations have been paid in full and this Agreement is terminated,
the Issuer will send any and all redemptions, distributions, interest or other
payments in respect of the Issuer Pledged Interests from the Issuer for the
account of the Pledgee only by wire transfers to such account as the Pledgee
shall instruct.

 

6.  Except as expressly provided otherwise in Sections 4 and 5, all notices,
instructions, orders and communications hereunder shall be sent or delivered by
mail, telegraph, telex, telecopy, cable or overnight courier service and all
such notices and communications shall, when mailed, telexed, telecopied, cabled
or sent by overnight courier, be effective when deposited in the mails or
delivered to overnight courier, prepaid and properly addressed for delivery on
such or the next Business Day, or sent by telex or telecopier, except that
notices and communications to the Pledgee or the Issuer shall not be effective
until received.  All notices and other communications shall be in writing and
addressed as follows:

 

(a)                                  if to the Pledgor, at:

 


                                    
                                    
                                    
Attention:                    



--------------------------------------------------------------------------------


 

Telephone

No.:

Fax No.:

 

(b)                                 if to the Pledgee, at the address given in
Section 4 hereof;

 

(c)                                  if to the Issuer, at:

 

 

 

 

 

or at such other address as shall have been furnished in writing by any person
described above to the party required to give notice hereunder.  As used in this
Section 6, “Business Day” means any day other than a Saturday, Sunday, or other
day in which banks in New York are authorized to remain closed.

 

7.  This Agreement shall be binding upon the successors and assigns of the
Pledgor and the Issuer and shall inure to the benefit of and be enforceable by
the Pledgee and its successors and assigns.  This Agreement may be executed in
any number of counterparts, each of which shall be an original, but all of which
shall constitute one instrument.  In the event that any provision of this
Agreement shall prove to be invalid or unenforceable, such provision shall be
deemed to be severable from the other provisions of this Agreement which shall
remain binding on all parties hereto.  None of the terms and conditions of this
Agreement may be changed, waived, modified or varied in any manner whatsoever
except in writing signed by the Pledgee, the Issuer and the Pledgor.

 

8.  This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to its principles of conflict of
laws.

 

IN WITNESS WHEREOF, the Pledgor, the Pledgee and the Issuer have caused this
Agreement to be executed by their duly elected officers duly authorized as of
the date first above written.

 

 

 

[

],

 

 

as Pledgor

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[                                                  ],

 

 

not in its individual capacity but solely as Collateral Agent and Pledgee

 

--------------------------------------------------------------------------------


 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[

],

 

 

as the Issuer

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

ANNEX B

 

GRANT OF SECURITY INTEREST
IN UNITED STATES TRADEMARKS

 

FOR GOOD AND VALUABLE CONSIDERATION, receipt and sufficiency of which are hereby
acknowledged, [Name of Grantor], a                                         (the
“Grantor”) with principal offices at
                                                        , hereby grants to [Name
of Collateral Agent], as Collateral Agent, with principal offices at [Address],
(the “Grantee”), a continuing security interest in (i) all of the Grantor’s
right, title and interest in, to and under to the United States trademarks,
trademark registrations and trademark applications (the “Marks”) set forth on
Schedule A attached hereto, (ii) all proceeds (as such term is defined in the
Uniform Commercial Code of the State of New York as in effect from time to time)
and products of the Marks, (iii) the goodwill of the businesses with which the
Marks are associated and (iv) all causes of action arising prior to or after the
date hereof for infringement of any of the Marks or unfair competition regarding
the same.

 

THIS GRANT is made to secure the satisfactory performance and payment of all the
Obligations of the Grantor, as such term is defined in the Pledge and Security
Agreement among the Grantor, the other Grantors from time to time party thereto
and the Grantee, dated as of December 15, 2011 (as amended, modified, restated
and/or supplemented from time to time, the “Security Agreement”).  Upon the
occurrence of the Termination Date (as defined in the Security Agreement), the
Grantee shall execute, acknowledge, and deliver to the Grantor an instrument in
writing releasing the security interest in the Marks acquired under this Grant.

 

This Grant has been granted in conjunction with the security interest granted to
the Grantee under the Security Agreement.  The rights and remedies of the
Grantee with respect to the security interest granted herein are as set forth in
the Security Agreement, all terms and provisions of which are incorporated
herein by reference.  In the event that any provisions of this

 

--------------------------------------------------------------------------------


 

Grant are deemed to conflict with the Security Agreement, the provisions of the
Security Agreement shall govern.

 

[Remainder of this page intentionally left blank; signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Grant as of the         
day of                         ,         .

 

 

[NAME OF GRANTOR], Grantor

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Grant as of the         
day of                         ,         .

 

 

[NAME OF COLLATERAL AGENT],

 

as Collateral Agent and Grantee

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

STATE OF

)

 

) ss.:

COUNTY OF

)

 

On this          day of                   ,         , before me personally came
                                                  who, being by me duly sworn,
did state as follows:  that [s]he is                              of [Name of
Grantor], that [s]he is authorized to execute the foregoing Grant on behalf of
said                          and that [s]he did so by authority of the [Board
of Directors] of said                         .

 

 

 

 

Notary Public

 

--------------------------------------------------------------------------------


 

STATE OF

)

 

) ss:

COUNTY OF

)

 

On this          day of                   ,         , before me personally came
                                                            who, being by me
duly sworn, did state as follows:  that [s]he is
                                     of [Name of Collateral Agent], that [s]he
is authorized to execute the foregoing Grant on behalf of said
                         and that [s]he did so by authority of the Board of
Directors of said                           .

 

 

 

Notary Public

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

MARK

 

REG. NO.

 

REG. DATE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

ANNEX C

 

GRANT OF SECURITY INTEREST
IN UNITED STATES PATENTS

 

FOR GOOD AND VALUABLE CONSIDERATION, receipt and sufficiency of which are hereby
acknowledged, [Name of Grantor], a                                         (the
“Grantor”) with principal offices at
                                                        , hereby grants to [Name
of Collateral Agent], as Collateral Agent, with principal offices at [Address],
(the “Grantee”), a continuing security interest in (i) all of the Grantor’s
rights, title and interest in, to and under the United States patents (the
“Patents”) set forth on Schedule A attached hereto, in each case together with
(ii) all proceeds (as such term is defined in the Uniform Commercial Code of the
State of New York as in effect from time to time) and products of the Patents,
and (iii) all causes of action arising prior to or after the date hereof for
infringement of any of the Patents or unfair competition regarding the same.

 

THIS GRANT is made to secure the satisfactory performance and payment of all the
Obligations of the Grantor, as such term is defined in the Pledge and Security
Agreement among the Grantor, the other Grantors from time to time party thereto
and the Grantee, dated as of December 15, 2011 (as amended, modified, restated
and/or supplemented from time to time, the “Security Agreement”).  Upon the
occurrence of the Termination Date (as defined in the Security Agreement), the
Grantee shall execute, acknowledge, and deliver to the Grantor an instrument in
writing releasing the security interest in the Patents acquired under this
Grant.

 

 

--------------------------------------------------------------------------------


 

This Grant has been granted in conjunction with the security interest granted to
the Grantee under the Security Agreement.  The rights and remedies of the
Grantee with respect to the security interest granted herein are as set forth in
the Security Agreement, all terms and provisions of which are incorporated
herein by reference.  In the event that any provisions of this Grant are deemed
to conflict with the Security Agreement, the provisions of the Security
Agreement shall govern.

 

[Remainder of this page intentionally left blank; signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Grant as of the         
day of                         ,         .

 

 

[NAME OF GRANTOR], Grantor

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Grant as of the         
day of                         ,         .

 

 

 

[NAME OF COLLATERAL AGENT],

 

as Collateral Agent and Grantee

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

STATE OF

)

 

) ss:

COUNTY OF

)

 

On this          day of                   ,         , before me personally came
                                                  who, being by me duly sworn,
did state as follows:  that [s]he is                              of [Name of
Grantor], that [s]he is authorized to execute the foregoing Grant on behalf of
said                          and that [s]he did so by authority of the Board of
Directors of said                         .

 

 

 

 

Notary Public

 

--------------------------------------------------------------------------------


 

STATE OF

)

 

) ss:

COUNTY OF

)

 

On this          day of                   ,         , before me personally came
                                                            who, being by me
duly sworn, did state as follows:  that [s]he is
                                     of [Name of Collateral Agent], that [s]he
is authorized to execute the foregoing Grant on behalf of said
                         and that [s]he did so by authority of the Board of
Directors of said                           .

 

 

 

 

Notary Public

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

PATENT

 

PATENT NO.

 

ISSUE DATE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

ANNEX D

 

GRANT OF SECURITY INTEREST
IN UNITED STATES COPYRIGHTS

 

WHEREAS, [Name of Grantor], a                               
                           (the “Grantor”), having its chief executive office at
                                              ,                       , is the
owner of all right, title and interest in and to the United States copyrights
and associated United States copyright registrations and applications for
registration set forth in Schedule A attached hereto;

 

WHEREAS, [NAME OF COLLATERAL AGENT], as Collateral Agent, having its principal
offices at [address] (the “Grantee”), desires to acquire a security interest in
said copyrights and copyright registrations and applications therefor; and

 

WHEREAS, the Grantor is willing to grant to the Grantee a security interest in
and lien upon the copyrights and copyright registrations and applications
therefor described above.

 

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, and subject to the terms and conditions of the Pledge and
Security Agreement, dated as of December 15, 2011, made by the Grantor, the
other Grantors from time to time party thereto and the Grantee (as amended,
modified, restated and/or supplemented from time to time, the “Security
Agreement”), the Grantor hereby assigns to the Grantee as collateral security,
and grants to the Grantee a continuing security interest in, to and under
(i) the copyrights and copyright registrations and applications therefore set
forth in Schedule A attached hereto (the “Copyrights”), (ii) all proceeds (as
such term is defined in the Uniform Commercial Code of the State of New York as
in effect from time to time) and products of the Copyrights, and (iii) all
causes of action arising prior to or after the date hereof for infringement of
any of the Copyrights or unfair competition regarding the same.

 

Upon the occurrence of the Termination Date (as defined in the Security
Agreement), the Grantee shall execute, acknowledge, and deliver to the Grantor
an instrument in writing releasing the security interest in the Copyrights
acquired under this Grant.

 

This Grant has been granted in conjunction with the security interest granted to
the Grantee under the Security Agreement.  The rights and remedies of the
Grantee with respect to the security interest granted herein are as set forth in
the Security Agreement, all terms and provisions of which are incorporated
herein by reference.  In the event that any provisions of this Grant are deemed
to conflict with the Security Agreement, the provisions of the Security
Agreement shall govern.

 

[Remainder of this page intentionally left blank; signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Grant as of the         
day of                         ,         .

 

 

[NAME OF GRANTOR], Grantor

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Grant as of the         
day of                         ,         .

 

 

 

[NAME OF COLLATERAL AGENT],

 

as Collateral Agent and Grantee

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

STATE OF

)

 

) ss:

COUNTY OF

)

 

On this      day of                   ,         , before me personally came
                                                   , who being duly sworn, did
depose and say that [s]he is                                        of [Name of
Grantor], that [s]he is authorized to execute the foregoing Grant on behalf of
said corporation and that [s]he did so by authority of the Board of Directors of
said corporation.

 

 

 

 

Notary Public

 

--------------------------------------------------------------------------------


 

STATE OF

)

 

) ss.:

COUNTY OF

)

 

On this          day of                   ,         , before me personally came
                                                      who, being by me duly
sworn, did state as follows:  that [s]he is                                     
of [Name of Collateral Agent], that [s]he is authorized to execute the foregoing
Grant on behalf of said                      and that [s]he did so by authority
of the Board of Directors of said                           .

 

 

 

 

Notary Public

 

--------------------------------------------------------------------------------


 

ANNEX E

 

FORM OF

PLEDGE AND SECURITY AGREEMENT JOINDER

 

This SECURITY AGREEMENT JOINDER (as the same may from time to time be amended,
restated, supplemented or otherwise modified, this “Agreement”), is made as of
the [    ] day of [            ,           ] by
[                                            ], a [                      ]
[                      ] (“New Grantor”), in favor of U.S. BANK NATIONAL
ASSOCIATION, a national banking association, as the collateral agent
(“Collateral Agent”), for the benefit of the Secured Parties (as defined in the
Security Agreement).

 

WHEREAS, A.M. Castle & Co., a Maryland corporation (the “Company”) entered into
an Indenture, dated as of December 15, 2011, (as amended, restated, supplemented
or otherwise modified from time to time, the “Indenture”), pursuant to which the
Company has issued 12.750% Senior Secured Notes due 2016 in a principal amount
of [                                     ] (and, together with any additional
notes that may be issued by the Company from time to time thereunder or
exchanged therefor or for such additional notes, the “Notes”);

 

WHEREAS, in connection with the Indenture, certain of the Company’s subsidiaries
(such subsidiaries, together with the Company, each, a “Grantor” and,
collectively, the “Grantors”) entered into that certain Pledge and Security
Agreement, dated as of December 15, 2011 (as the same may from time to time be
amended, restated or otherwise modified, the “Security Agreement”), pursuant to
which the Grantors granted to the Collateral Agent, for the benefit of the
Secured Party, a security interest in and pledge of substantially all of their
assets;

 

WHEREAS, New Grantor, a subsidiary of the Company, deems it to be in the direct
pecuniary and business interests of New Grantor that the Company continue to
obtain from the Secured Parties the financial accommodations provided for in the
Indenture;

 

WHEREAS, New Grantor understands that the Secured Parties are willing to
continue grant such financial accommodations only upon certain terms and
conditions, one of which is that New Grantor grant to the Collateral Agent, for
the benefit of the Secured Parties, a security interest in and a collateral
assignment of New Grantor’s Collateral, as hereinafter defined, and this
Agreement is being executed and delivered in consideration of each financial
accommodation granted to the Company by the Secured Parties, and for other
valuable consideration;

 

WHEREAS, pursuant to Section 4.21 of the Indenture and Section 10(o) of the
Security Agreement, New Grantor has agreed that, effective on [              ],
[        ] (the “Joinder Effective Date”), New Grantor shall become a party to
the Security Agreement and shall become a “Grantor” thereunder; and

 

WHEREAS, except as specifically defined herein, capitalized terms used herein
that are defined in the Security Agreement shall have their respective meanings
ascribed to them in the Security Agreement;

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the benefits accruing to New Grantor, the
receipt and sufficiency of which are hereby acknowledged, New Grantor hereby
makes the following representations and warranties to the Collateral Agent and
the Secured Parties, covenants to the Collateral Agent and the Secured Parties,
and agrees with the Collateral Agent as follows:

 

Section 1.                                            Assumption and Joinder. 
On and after the Joinder Effective Date:

 

(a)                                  New Grantor hereby irrevocably and
unconditionally assumes, agrees to be liable for, and agrees to perform and
observe, each and every one of the covenants, rights, promises, agreements,
terms, conditions, obligations, appointments, duties and liabilities of a
“Grantor” under the Security Agreement and all of the other Indenture Documents
(as defined in the Indenture) applicable to it as a Grantor under the Security
Agreement;

 

(b)                                 New Grantor shall become bound by all
representations, warranties, covenants, provisions and conditions of the
Security Agreement and each other Indenture Document applicable to it as a
Grantor under the Security Agreement, as if New Grantor had been the original
party making such representations, warranties and covenants; and

 

(c)                                  all references to the term “Grantor” in the
Security Agreement or in any other Indenture Document, or in any document or
instrument executed and delivered or furnished, or to be executed and delivered
or furnished, in connection therewith shall be deemed to be a reference to, and
shall include, New Grantor.

 

Section 2.                                            Grant of Security
Interests.  In consideration of and as security for the full and complete
payment, and performance when due, of all of the Obligations, New Grantor hereby
grants to the Collateral Agent, for the benefit of the Secured Parties, a
security interest in all of New Grantor’s Collateral.

 

Section 3.                                            Representations and
Warranties of New Grantor.  New Grantor hereby represents and warrants to
Collateral Agent and each Secured Party that:

 

(a)                                  New Grantor has the requisite corporate
power and authority to enter into this Agreement and to perform its obligations
hereunder and under the Security Agreement and any other Indenture Document to
which it is a party.  The execution, delivery and performance of this Agreement
by New Grantor and the performance of its obligations under this Agreement, the
Security Agreement, and any other Indenture Document have been duly authorized
by the board of directors of New Grantor and no other corporate proceedings on
the part of New Grantor are necessary to authorize the execution, delivery or
performance of this Agreement, the transactions contemplated hereby or the
performance of its obligations under this Agreement, the Security Agreement or
any other Indenture Document.  This Agreement has been duly executed and
delivered by New Grantor.  This Agreement, the Security Agreement and each
Indenture Document constitutes the legal, valid and binding obligation of New
Grantor enforceable against it in accordance with its respective terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or similar laws affecting creditors’ rights generally and

 

--------------------------------------------------------------------------------


 

by general principles of equity, whether such enforceability is considered in a
proceeding at law or in equity.

 

(b)                                 Attached hereto as Exhibit A are
supplemental schedules to the Indenture, which schedules set forth the
information required by the Indenture with respect to New Grantor.

 

(c)                                  Each of the representations and warranties
set forth in the Security Agreement are true and correct in all material
respects on as and as of the date hereof as such representations and warranties
apply to New Grantor (except to the extent that any such representations and
warranties expressly relate to an earlier date) with the same force and effect
as if made on the date hereof.

 

Section 4.                                            Further Assurances.  At
any time and from time to time, upon Collateral Agent’s request and at the sole
expense of New Grantor, New Grantor will promptly and duly execute and deliver
to Collateral Agent any and all further instruments and documents and take such
further action as Collateral Agent reasonably deems necessary or appropriate to
effect the purposes of this Agreement.

 

Section 5.                                            Notice.  All notices,
requests, demands and other communications to New Grantor provided for under the
Security Agreement and any other Indenture Document shall be addressed to New
Grantor at the address specified on the signature page of this Agreement, or at
such other address as shall be designated by New Grantor in a written notice to
Collateral Agent and the Secured Parties.

 

Section 6.                                            Binding Nature of
Agreement.  All provisions of the Security Agreement and the other Indenture
Documents shall remain in full force and effect and be unaffected hereby.  This
Agreement shall be binding upon New Grantor and shall inure to the benefit of
Collateral Agent and the Secured Parties, and their respective successors and
permitted assigns.

 

Section 7.                                            Miscellaneous.  This
Agreement may be executed by facsimile signature, that, when so executed and
delivered, shall be deemed to be an original.

 

Section 8.                                            Governing Law.  This
Agreement shall be construed in accordance with, and governed by, the laws of
the State of New York, without regard to principles of conflicts of laws.

 

[Remainder of page left intentionally blank]

 

--------------------------------------------------------------------------------


 

JURY TRIAL WAIVER.  NEW GRANTOR HEREBY WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR
OTHERWISE, AMONG NEW GRANTOR, THE COMPANY, COLLATERAL AGENT AND THE SECURED
PARTIES, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED
OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

 

IN WITNESS WHEREOF, the undersigned have executed and delivered this Security
Agreement Joinder as of the date first written above.

 

 

Address:

 

 

[NEW GRANTOR]

 

 

 

 

 

 

 

By:

 

 

Attention:

 

 

Name:

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Supplemental Schedules

 

--------------------------------------------------------------------------------